 



EXECUTION COPY
ASSET PURCHASE AND SALE AGREEMENT
BY AND AMONG
CHEESE & PROTEIN INTERNATIONAL LLC
AS SELLER
AND
LAND O’LAKES, INC.
AND
SAPUTO CHEESE USA INC.
AS BUYER
AND
SAPUTO INC.
Dated as of February 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Article 1 DEFINITIONS     1  
 
                    Article 2 SALE AND PURCHASE OF PURCHASED ASSETS; ASSUMPTION
OF ASSUMED OBLIGATION     8  
 
    2.1     Purchased Assets     8  
 
    2.2     Excluded Assets     9  
 
    2.3     Nonassignable Contracts and Permits     9  
 
    2.4     Assumed Obligations     10  
 
    2.5     Excluded Obligations     10  
 
                    Article 3 PURCHASE PRICE AND PAYMENT     11  
 
    3.1     Purchase Price     11  
 
    3.2     Post-Closing Adjustment to Purchase Price     11  
 
    3.3     Inventory     12  
 
    3.4     Allocation of Purchase Price     13  
 
                    Article 4 REPRESENTATIONS AND WARRANTIES OF SELLER AND LOL  
  13  
 
    4.1     Organization and Authorization     13  
 
    4.2     Capitalization     13  
 
    4.3     No Government Authorization Required     13  
 
    4.4     Effect of Agreement     13  
 
    4.5     Third Party Consents     14  
 
    4.6     Financial Statements     14  
 
    4.7     Trade Receivables     14  
 
    4.8     Condition of Assets     14  
 
    4.9     Sufficiency of Assets     15  
 
    4.10     Intellectual Property     15  
 
    4.11     Permits and Orders     17  
 
    4.12     Sales Agreement with Davisco Cheese     17  
 
    4.13     Contracts and Other Data     17  
 
    4.14     640 Pound Block Contract     17  
 
    4.15     Insurance     17  
 
    4.16     Employees and Benefit Plans     18  
 
    4.17     Labor Disputes; Compliance     18  
 
    4.18     Litigation     19  
 
    4.19     No Undisclosed Liabilities     19  
 
    4.20     Compliance with Laws     19  
 
    4.21     Taxes     19  
 
    4.22     Related Party Transactions     20  
 
    4.23     Environmental Matters     20  
 
    4.24     Brokers and Finders     21  
 
    4.25     Claims     21  
 
    4.26     Product Liability; Warranties     21  
 
    4.27     Conduct of Business Since January 1, 2007     21  
 
    4.28     Major Customers and Suppliers     22  
 
    4.29     Dissolution of GVDP     22  
 
    4.30     Ancillary Agreements     23  

-i-



--------------------------------------------------------------------------------



 



                      Article 5 REPRESENTATIONS AND WARRANTIES OF BUYER AND
SAPUTO     23  
 
    5.1     Organization, Power     23  
 
    5.2     Corporate Authorization; Binding Effect     23  
 
    5.3     No Government Authorization Required     23  
 
    5.4     Brokers and Finders     23  
 
    5.5     Effect of Agreement     23  
 
    5.6     Financial Capability     23  
 
    5.7     Misrepresentations and Omissions     23  
 
                    Article 6 PRE-CLOSING COVENANTS OF SELLER AND LOL     24  
 
    6.1     Conduct of Business     24  
 
    6.2     Wastewater Sampling     25  
 
    6.3     Additional Negative Covenants     25  
 
    6.4     Required Approvals     25  
 
    6.5     No Negotiation     25  
 
    6.6     Financial Statements     25  
 
                    Article 7 OTHER COVENANTS OF BUYER SELLER AND LOL     25  
 
    7.1     Access to Information; Inspections     25  
 
    7.2     Title Evidence Closing Fees and Proration of Utilities     26  
 
    7.3     Motor Vehicles     27  
 
    7.4     Tax Matters     27  
 
    7.5     Confidentiality     29  
 
    7.6     Payments Received     29  
 
    7.7     Satisfaction of Conditions     29  
 
    7.8     Change of Name     30  
 
    7.9     HSR Act     30  
 
                    Article 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER    
30  
 
    8.1     Accuracy of Representations and Warranties     30  
 
    8.2     Compliance with Agreements and Covenants     30  
 
    8.3     No Injunctions     30  
 
    8.4     No Material Adverse Effect     30  
 
    8.5     Ancillary Agreements     31  
 
    8.6     HSR Act     31  
 
    8.7     Actions and Corporate Proceedings     31  
 
    8.8     Consents     32  
 
    8.9     Deliveries by Seller     32  
 
    8.10     Emission Reduction Credits     33  
 
    8.11     Title Insurance     33  
 
    8.12     Estoppel Certificates     33  
 
    8.13     Bond Obligation Satisfaction     33  
 
                    Article 9 CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND
LOL     33  
 
    9.1     Accuracy of Representations and Warranties     33  
 
    9.2     Compliance with Agreements and Covenants     33  
 
    9.3     No Injunctions     33  
 
    9.4     Deliveries by Buyer     33  
 
    9.5     HSR Act     34  

-ii-



--------------------------------------------------------------------------------



 



                      Article 10 EMPLOYEES AND BENEFIT PLANS     34  
 
    10.1     General     34  
 
    10.2     Absent Employees     34  
 
    10.3     Seller’s Plans     35  
 
    10.4     Buyer’s Plans     35  
 
                    Article 11 CLOSING     35  
 
                    Article 12 TERMINATION     36  
 
    12.1     Termination     36  
 
    12.2     Effect of Termination     36  
 
                    Article 13 INDEMNIFICATION     36  
 
    13.1     Indemnification by Seller and LOL     36  
 
    13.2     Limitations upon Seller’s and LOL’s Indemnification Obligations    
37  
 
    13.3     Indemnification by Buyer and Saputo     38  
 
    13.4     Procedure     39  
 
    13.5     Payment     39  
 
    13.6     Sole Remedy     39  
 
    13.7     No Third Party Beneficiary Claims     40  
 
    13.8     Not Applicable to Fraud or Ancillary Agreements     40  
 
    13.9     Adjustment to Purchase Price for Actual Current Transferred Assets
    40  
 
                    Article 14 MISCELLANEOUS     41  
 
    14.1     Disclosure Schedules     41  
 
    14.2     Signage     41  
 
    14.3     Expenses     41  
 
    14.4     Amendment     41  
 
    14.5     Interpretation     41  
 
    14.6     Notices     41  
 
    14.7     Waivers     42  
 
    14.8     Successors and Assigns     42  
 
    14.9     Publicity     42  
 
    14.10     Further Assurances     42  
 
    14.11     Severability     42  
 
    14.12     Entire Understanding     43  
 
    14.13     Governing Law; Jurisdiction; Waiver of Jury Trial     43  
 
    14.14     No Third Party Beneficiaries     43  
 
    14.15     Counterparts     43  

-iii-



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

         
Exhibit A
  —   Non-Competition Agreement
Exhibit B
  —   Product Off-Take Agreement (Denmark)
Exhibit C
  —   Milk Supply Agreement
Exhibit D
  —   Cheese Purchase Agreement
Exhibit E
  —   Stirred Curd Agreement
Exhibit F
  —   Whey Supply Agreement
Exhibit G
  —   Cream Supply Agreement
Exhibit H
  —   Cheese Production Agreement
Exhibit I
  —   Permeate Supply Agreement
Exhibit J
  —   Bill of Sale
Exhibit K
  —   Assignment and Assumption Agreement
Exhibit L
  —   Grant Deed for each parcel of Owned Real Estate
Exhibit M
  —   Cheese By-product Services Agreement
Exhibit N
  —   Form of Seller’s Legal Opinion
Exhibit O
  —   Form of Buyer’s Legal Opinion

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AND SALE AGREEMENT
     THIS ASSET PURCHASE AND SALE AGREEMENT is made as of the 20th day of
February, 2007, by and among Cheese & Protein International LLC, a Delaware
limited liability company (“Seller”), and Saputo Cheese USA Inc., a Delaware
corporation (“Buyer”) and Land O’Lakes, Inc. a cooperative organized under the
laws of Minnesota (“LOL”) and Saputo Inc. a corporation organized under the
Canada Business Corporations Act (“Saputo”). Together. Seller, Buyer, LOL and
Saputo may be referred to as the “Parties,’’ individually, a “Party.”
RECITALS
     WHEREAS, Seller is in the business of producing, processing, marketing,
selling and distributing various dairy products;
     WHEREAS, LOL was engaged in the cheese shredding and blending business via
the operations conducted at its GVDP subsidiary (the “GVDP Business”);
     WHEREAS, GVDP was liquidated pursuant to the Articles of Liquidation and
the Plan of Liquidation attached hereto as Schedule 4.29 and, pursuant to such
plan, all of GVDP’s assets and liabilities were contributed and transferred to
CPI prior to the date of this Agreement;
     WHEREAS, subject to the terms and conditions contained in this Agreement,
Buyer desires to purchase from Seller and Seller desires to sell and assign to
Buyer substantially all of the assets owned, leased and used by Seller and
substantially all of the assets owned, leased and used in the conduct of the
business of manufacturing, shredding, blending, selling, marketing and
distributing mozzarella cheese, provolone cheese and dairy by-products conducted
by Seller at its two facilities located at 800 East Paige, Tulare, California
(CPI) and 1025 East Bardsley Avenue, Tulare, California (GVDP), which includes
the GVDP Business (“Business”) and Buyer is willing to assume certain
obligations of the Business;
     WHEREAS, Seller is a direct subsidiary of LOL, LOL has knowledge and
information regarding the operations of the Business deemed important to Buyer’s
understanding and willingness to proceed with the Contemplated Transactions and
LOL will directly benefit from the Contemplated Transactions;
     WHEREAS, LOL agrees to guaranty the obligations of Seller as set forth
herein; and
     WHEREAS, Saputo agrees to guaranty the obligations of Buyer as set forth
herein.
     NOW, THEREFORE, in consideration of the foregoing which are contractual in
nature and not mere recital, and the mutual warranties, representations,
covenants and agreements herein contained, the receipt and sufficiency of which
is hereby acknowledged, the Parties hereby further agree as follows:
AGREEMENT
ARTICLE 1
DEFINITIONS
     For purposes of this Agreement, the defined terms in this Article 1 have
the meanings set forth below:

 



--------------------------------------------------------------------------------



 



     “Absent Employees” shall mean Company Employees absent from active work as
of the Effective Time due to short-term disability, long-term disability or a
work-related condition subject to workers compensation.
     “Actual Transferred Current Assets” shall have the meaning set forth on
Schedule 3.2(a).
     “Affiliates” as used with respect to one of the parties, shall refer to any
other Person that controls, is controlled by or is under common control with
such party; and for purposes of this definition “control” shall refer to the
direct or indirect ownership of a majority of the equity interests in an entity.
     “Adjusted Base Purchase Price” shall mean the Purchase Price adjusted on
the closing date for any difference between the Required Transferred Current
Assets and the Projected Transferred Current Assets.
     “Agreement” shall mean this Asset Purchase and Sale Agreement, including
all exhibits and schedules attached to this Agreement, which are incorporated as
part of this Agreement, as it may be amended, supplemented or modified from time
to time by mutual written agreement of the Parties.
     “Ancillary Agreements” shall mean those agreements set forth in Section
8.5.
     “Assumed Obligations” shall have the meaning set forth in Section 2.4.
     “Books and Records” shall have the meaning set forth in Section 2.1(a)(4).
     “Business” shall have the meaning set forth in the Preamble of this
Agreement.
     “Business Day” shall mean any day of the year other than (1) any Saturday
or Sunday, or (2) any other day on which banks located in either Toronto or New
York are closed for business.
     “Business Financial Statements” shall have the meaning set forth in Section
4.6.
     “Buyer” shall have the meaning set forth in the Preamble of this Agreement.
     “Buyer’s Employees” shall have the meaning set forth in Section 10.1.
     “Cash” shall mean all cash, certificates of deposit, bank accounts and
other cash equivalents, together with all accrued but unpaid interest on the
certificates, bank accounts and cash equivalents.
     “Closing” shall mean the consummation of the transactions contemplated in
this Agreement.
     “Closing Date” shall mean the date the Closing takes place in accordance
with Article 11.
     “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
temporary and final regulations promulgated under the Code.
     “Company Employees” shall have the meaning set forth in Section 4.16(a).
     “Confidential Information” shall mean (a) any data or information of Seller
or GVDP, other than Trade Secrets, which has value to the Business, or (b) any
data or information of LOL, other than Trade Secrets, which is directly related
to the Business. Excluded from this definition is data or information that

- 2 -



--------------------------------------------------------------------------------



 



is generally known to competitors or individuals outside of Seller, LOL and
GVDP, is considered general business know-how of the industry or is not known as
a result of disclosure by a third party.
     “Confidentiality Agreement” shall mean the Confidentiality Agreement, dated
December 1, 2006, between LOL and Saputo.
     “Contemplated Transactions” shall mean the transactions contemplated in
this Agreement.
     “Continuation Period” shall have the meaning set forth in Section 10.1.
     “Contract” shall mean any contract, lease, sublease, easement, license,
sales order, purchase order, supply agreement, assignment, or any other
agreement, commitment, understanding or promise whether oral or written, other
than Permits.
     “Conveyance Documents” shall have the meaning set forth in Section 8.9(a).
     “CPI” shall mean Cheese & Protein International LLC.
     “Cross Link Contracts” shall mean those agreements identified as cross link
contracts on Schedule 4.13.
     “Deeds of Trust” shall mean the deeds of trust and other Encumbrances set
forth in Schedule 4.8(b)(i)(2).
     “Disclosure Schedule” shall mean that document delivered titled as the
Disclosure Schedule to the Agreement.
     “EC” shall have the meaning set forth in Section 4.23.
     “EDD” shall have the meaning set forth in Section 7.4(f)(2).
     “Effective Time” shall mean 12:01 a.m., Pacific Time, on the Closing Date.
     “Emission Reduction Credits” shall mean those credits for reductions or
offsets of actual emissions, recognized by the San Joaquin Air Pollution Control
District and utilized by Seller to obtain or maintain compliance with any air
Permits.
     “Encumbrances” shall mean mortgages, deeds of trust, liens (statutory or
otherwise), security interests, claims, licenses, options, conditional sales
contracts, assessments, easements, covenants, reservations, restrictions,
rights-of-way, charges and encumbrances.
     “Environment” shall mean soil, land surface, or subsurface strata, surface
waters, groundwater, drinking water supply, stream sediments, ambient air, plant
and animal life and any other environmental medium or natural resource regulated
under Environmental Law.
     “Environmental Condition” shall mean (i) the Release of any Hazardous
Material, known or unknown, on, under or emanating from the Real Property, on or
before the Closing Date, (ii) the presence of any Hazardous Material, known or
unknown, on, under or emanating from the Real Property, on or before the Closing
Date in violation of Environmental Law; (iii) the violation(s) of Environmental
Law(s) by Seller or related to ownership of the Purchased Assets or the
operation of the Business, in each case, occurring prior to the Closing Date; or
(iv) the off-site disposal of any Hazardous Material by or on behalf of Seller
or in connection with the operation of the Business prior to the Closing.

- 3 -



--------------------------------------------------------------------------------



 



     “Environmental Law” shall mean any Law relating to the protection of
safety, health or the Environment, including without limitation federal, state
or local law (including common law), statute, code, ordinance, rule, regulation,
or Permit relating to pollution or protection of the Environment or natural
resources, applicable to the Business or the Purchased Assets, and includes
without limitation the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the Clean Water Act, 33, U.S.C.
§ 1251 et seq., the Clean Air Act 33, U.S.C. § 2601 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq., as those laws have been amended or supplemented, and the
regulations promulgated pursuant to those laws, and all analogous state or local
statutes.
     “Equipment and Fixed Assets”shall have the meaning set forth in
Section 2.1(a)(l).
      “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
      “Excluded Assets” shall have the meaning set, forth in Section 2.2.
      “Excluded Obligations” shall have the meaning set forth in Section 2.5(b).
      “FICA” shall have the meaning set forth in Section 7.4(e).
      “Governmental Authority” shall mean:
     (a) any federal, state, provincial, municipal or other government body;
     (b) any subdivision, department, bureau, agency, commission,
instrumentality or authority of any of the foregoing governments or bodies;
     (c) any quasi-governmental body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the foregoing governments or
bodies; or
     (d) any judicial, arbitration or administrative court, grand jury or
commission.
     “GVDP” shall mean Golden Valley Dairy Products.
     “Hazardous Material” shall mean any waste, pollutant, contaminant,
hazardous or toxic substance or waste, special waste, wastewater, or any
constituent of any hazardous or toxic substance or waste which is regulated by
any Environmental Law due to its properties of being toxic, hazardous,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic, or
mutagenic, including, without limitation, petroleum and petroleum products or
byproducts, friable asbestos, urea formaldehyde and polychlorinated biphenyls.
     “HSR Act” shall have the meaning set forth in Section 7.9.
     “Intellectual Property” shall have the meaning set forth in
Section 2.1(a)(7).
     “Inventory” shall mean all raw materials, ingredients, supplies, materials,
work-in-progress, semi-finished goods, finished goods, components, spare parts
and packaging materials used in the Business.

- 4 -



--------------------------------------------------------------------------------



 



     “Knowledge”, or similar word or phrase, when used with respect to Seller or
LOL, shall mean: (a) actual awareness of a fact or matter by any of the
individuals listed on Schedule 1, or (b) a fact or matter that the relevant
individual listed in Schedule 1 would reasonably be expected to discover or
otherwise become aware of in the course of discharging his or her ordinary
course duties.
     “Law” shall mean any law, statute, code, regulation, ordinance, policy or
rule enacted or promulgated by any Governmental Authority.
     “Leased Real Property” shall mean the real property and interests in real
property leased by Seller listed on Schedule 2.1(a)(3)(ii).
     “Litigation” shall have the meaning set forth in Section 4.18.
     “LOL” shall have the meaning set forth in the Preamble to this Agreement.
     “Losses” shall mean any liability, loss, claim, damage, deficiency,
surcharge, action, suit, proceeding, demand, assessment, adjustment, Tax or cost
(including, without limitation, reasonable attorneys’ fees and the costs of
defense and settlement).
     “Material Adverse Effect” shall mean any event or circumstance that has a
material and adverse effect on the Purchased Assets or the Business, taken as a
whole, other than events or circumstances generally applicable to the dairy
industry or changes in general economic conditions.
     “Material Consents” shall have the meaning set forth in Section 8.8.
     “Material Purchased Contracts” shall mean those contracts identified as
material on Schedule 2.1(a)(5).
     “Owned Real Property” shall mean the real property owned in fee by Seller
and listed on Schedule 2.1(a)(3)(i).
     “Non-Real Property Assets” shall mean all Purchased Assets other than the
Owned Real Property and the Leased Real Property.
     “Normal Capacity” shall have the meaning set forth in Section 13.6(a).
     “Notice of Claim” shall have the meaning set forth in Section 13.4(a).
     “Notice of Objection” shall have the meaning set forth in Section 13.4(a).
     “Objections” shall have the meaning set forth in Section 7.2(c).
     “Party(ies)” shall have the meaning given in the Preamble.
     “Permits” shall mean permits, tariffs, authorizations, licenses, consents,
certificates, variances, interim permits, approvals, franchises and rights under
any Law or otherwise issued or required by any Governmental Authority and any
applications for the foregoing which are currently used by Seller to engage in
the Business as currently conducted.
     “Permitted Encumbrance” shall have the meaning set forth in Section 4.8(b).

- 5 -



--------------------------------------------------------------------------------



 



     “Person” shall mean any individual or other entity possessed of juridical
personality, including, without limitation, a corporation, company, limited
liability company, cooperative, partnership, trust unincorporated association,
Affiliate or Governmental Body; and pronouns when they refer to a Person shall
have a similarly extended meaning or as used to possess any asset.
     “Post-Transfer Period” shall have the meaning set forth in Section 7.4(a).
     “Pre-Transfer Period” shall have the meaning set forth in Section 7.4(a).
     “Products Liability” shall have the meaning set forth in Section 4.26.
     “Projected Transferred Current Assets” shall have the meaning set forth in
Section 3.1(a).
     “Projected Transferred Current Assets Adjustments” shall have the meaning
set forth in Section 3.1(a).
     “Property Taxes” shall have the meaning set forth in Section 7.4(a).
     “Purchased Contracts” shall mean (i) the Contracts set forth on
Schedule 2.1(a)(5), (ii) Contracts to which Seller is a party involving
consideration or expenditures of US$150,000 or less and (iii) all benefits
accruing to Seller under the Cross Link Contracts.
     “Purchase Price” shall have the meaning set forth in Section 3.1(b).
     “Purchase Price Allocation” shall have the meaning set forth in Section
3.4.
     “Purchased Assets” shall have the meaning set forth in Section 2.1(b).
     “Ratings Agencies” shall mean Moody’s Investors Service and Standard and
Poor’s Ratings Service.
     “Real Property” shall mean the Owned Real Property and the Leased Real
Property.
     “Recent Balance Sheet” shall have the meaning set forth in Section 4.7.
      “Recent Financial Statement” shall have the meaning set forth in Section
4.6.
     “Release” shall mean any release, spill, emission, leakage, discharge,
disposal, migration or leaching into the Environment.
     “Required Transferred Current Assets” shall mean an amount of Transferred
Current Assets of Twenty-One Million dollars (US$21,000,000) at the Closing
Date.
     “Return to Work Time” shall have the meaning set forth in Section 10.2.
     “Saputo” shall have the meaning set forth in the Preamble to this
Agreement.
     “SBE” shall have the meaning set forth in Section 7.4(f)(l).
     “Seller” shall have the meaning set forth in the Preamble to this
Agreement.
     “Settlement Period” shall have the meaning set forth in Section 3.2(b).

- 6 -



--------------------------------------------------------------------------------



 



     “Sierra Cattle Disposal” shall mean the off-site disposal of wastewater
and/or any other waste by or on behalf of Seller, LOL or their Affiliates at the
Sierra Cattle Company property located in Lindsay, Tulare County, California.
     “Subsidiary” shall mean, with respect to any Person, any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s board of directors or similar governing body, or
otherwise having the power to direct the business and policies of that
corporation or other Person (other than securities or other interest having such
power only upon the happening of a contingency that has not occurred), are held
by the owner or one or more of its Subsidiaries.
     “Surveys” has the meaning set forth in Section 7.2(b).
     “Tax” (and, with correlative meanings, “Taxes” and “Taxable”) shall mean
taxes, charges, fees, duties (including customs duties), levies or other
assessments, including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, alternative, add-on minimum, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, license, payroll, environmental, capital stock,
disability, severance, employee’s income withholding, other withholding,
unemployment and Social Security taxes, which are imposed by any Governmental
Authority, and the term “Tax” shall include any interest penalties, fines or
additions to Tax attributable thereto or associated therewith, and shall include
any transferee or successor liability in respect of Taxes (whether by contract
or otherwise).
     “Tax Return” shall mean any report, return, statement, notice, form,
declaration, claim for refund or other document or information filed, submitted
to. or required to be supplied to a Governmental Authority in connection with
the determination, assessment, collection or payment of any Tax, including any
schedule or attachment to or amendment of the Tax Return.
     “Title Commitment” shall have the meaning set forth in Section 7.2(a).
     “Title Company” shall have the meaning set forth in Section 7.2(a).
     “Title Evidence” shall have the meaning set forth in Section 7.2(c).
     “Title Policy” shall have the meaning set forth in Section 8.11.
     “Trade Receivables” shall mean (a) all trade accounts receivable and other
rights to payment from customers of the Business and the full benefit of all
security for such accounts or rights to payment, including all trade accounts
receivable representing amounts receivable in respect of goods shipped or
products sold or services rendered to customers of the Business, (b) all other
accounts or notes receivable of the Business and the full benefit of all
security for such accounts or notes and (c) any claim, remedy or other right
related to any of the foregoing.
     “Trade Secrets” shall mean the “trade secrets” (as such term is defined
under the Uniform Trade Secrets Act) owned by Seller or used exclusively in the
Business.
     “Transfer Taxes” shall have the meaning set forth in Section 7.4(d).
     “Transferred Current Assets” shall mean all Inventory and prepaid expenses
related to the Business, including, without limitation, those described on
Schedule 2. l(a)(2).

- 7 -



--------------------------------------------------------------------------------



 



     “Transferred Current Assets Statement” shall have the meaning set forth in
Section 3.2(a).
     “U.S. GAAP” shall mean generally accepted accounting principles governing
accounting and financial reporting in the United States as of the date of the
Agreement.
     “Unusable Inventory” shall have the meaning set forth in Section 3.3.
ARTICLE 2
SALE AND PURCHASE OF PURCHASED ASSETS;
ASSUMPTION OF ASSUMED OBLIGATIONS
2.1 Purchased Assets.
     (a) Sale and Purchase. Subject to the terms and conditions set forth
herein, on the Closing Date, Seller shall sell, assign, convey, transfer and
deliver to Buyer, and Buyer shall purchase, acquire and take assignment and
delivery of all of Seller’s right, title and interest in and to all of Seller’s
assets and business including without limitation, the Business and the assets
described in clauses 2.1(a)(l) through 2.1(a)(10) below, other than the Excluded
Assets, free and clear of all Encumbrances other than the Permitted
Encumbrances:
          (1) Equipment and Fixed Assets. All fixtures, machinery, equipment,
fixed assets, furniture, tools, automobiles, trucks, loaders and other vehicles,
maintenance equipment and materials and other tangible personal property and any
replacements thereto acquired prior to the Effective Time including, without
limitation, such assets set forth on Schedule 2.1(a)(l) (collectively, the
“Equipment and Fixed Assets”);
          (2) Transferred Current Assets. All Transferred Current Assets;
          (3) Owned Real Property and Leased Real Property. All of the Owned
Real Property described on Schedule 2.1(a)(3)(i) and rights under leases for all
Leased Real Property described on Schedule 2.1(a)(3)(ii), which Real Property
shall include, without limitation all appurtenant rights and easements and all
buildings, structures, improvements, plants, facilities, and fixtures located
thereon;
          (4) Information and Records. To the extent legally transferable, all
books and records (whether in hard copy, electronic, magnetic or other format)
used, or intended to be used, in the operation of the Business or relating to
the Buyer’s Employees (the “Books and Records”) including, without limitation,
accounting records, employee records, customer lists, vendor lists, databases
and database information and copies of all written Contracts and Permits,
provided that only copies of state and federal tax returns shall be transferred;
          (5) Purchased Contracts. All Purchased Contracts;
          (6) Permits. To the extent legally transferable, all Permits and
applications for Permits which are utilized to own, lease and/or operate the
Purchased Assets or to conduct the Business as presently operated and conducted.
Buyer shall pay the transfer fees, if any, that are required to transfer any
Permit (to the extent it is transferable) to Buyer;
          (7) Intellectual Property. All patents and patent applications; the
trademarks and trade names “GVDP”, “Golden Valley Dairy Products”, “Cheese &
Protein International LLC”, “Cheese & Protein International, Cheese & Protein
lnt’1” and “CPI” and the trade dress

- 8 -



--------------------------------------------------------------------------------



 



related to such trademarks and trade names; designations of origin; works of
authorship; copyrights; copyrightable works; recipes; technical research
(including, without limitation, the items identified on Schedule 2.1(a)(7));
product formulations, product specifications, software used exclusively in the
Business, manuals, know-how, inventions (whether patented, patentable or
unpatentable); methods; information; data; domain names; Confidential
Information; Trade Secrets; and any other intellectual or proprietary rights
(including without limitation contracts relating to any of the foregoing), in
each case, that are owned by Seller or used exclusively in connection with the
conduct of the Business (the “Intellectual Property”);
          (8) Denmark Customer List. A list of the customers of Products (as
such term is defined in the form of Product Off-Take Agreement (Denmark)
attached hereto as Exhibit B) manufactured at the Denmark Facility (as such term
is defined in the form of Product Off-Take Agreement (Denmark) attached hereto
as Exhibit B), on an “as is, where is” basis representing, in the aggregate, the
goodwill related to LOL’s Industrial Cheese Marketing Business;
          (9) Telephone/Telecopier Numbers. Rights to all telephone (excluding
any cellular phones) and telecopier numbers used specifically at the facilities
of the Business located at 800 East Paige, Tulare, California and 1025 East
Bardsley Avenue, Tulare, California; and
          (10) Goodwill. All goodwill related to the Purchased Assets.
     (b) Purchased Assets. All the assets described in this Section 2.1, but
excluding the Excluded Assets, are collectively the “Purchased Assets.”
2.2 Excluded Assets. Seller shall retain and shall not sell, transfer or assign
to Buyer, and Buyer shall not purchase or acquire, any of the following assets
(“Excluded Assets”):
     (a) All Cash and any and all Trade Receivables;
     (b) All hedging deposits;
     (c) Tax refunds and deferred tax assets;
     (d) Seller’s minute books, corporate records and original state and federal
tax returns;
     (e) The rights that accrue or will accrue to Seller, LOL or their
Affiliates under this Agreement, the Ancillary Agreements and all related
documents;
     (f) All software that is not assignable; and
     (g) All trademarks, trade names and trade dress other than those described
in Section 2. l(a)(7).
     2.3 Nonassignable Contracts and Permits. If any of the Purchased Contracts,
Permits or Books and Records shall require the consent of any party thereto
other than Seller, LOL or any of their Affiliates, this Agreement shall not
constitute an agreement to assign the same, and such Purchased Contract, Permit
or Book or Record shall not be assigned to or assumed by Buyer if an actual or
attempted assignment thereof would constitute a breach or default thereunder or
a violation of Law. Each of Seller and LOL shall use its commercially reasonable
efforts to obtain such consents, to the extent

- 9 -



--------------------------------------------------------------------------------



 



required, of such other parties to the Purchased Contracts, Permits or Books or
Records. If any such consent cannot be obtained, Seller, LOL and Buyer shall
cooperate in any reasonable arrangement designed to obtain for Buyer all
benefits and privileges of the applicable Purchased Contract, Permits or Book or
Record while protecting Seller, LOL and their Affiliates, as applicable, from
continuing liabilities or obligations thereunder.
     2.4 Assumed Obligations. From and after the Effective Time, Buyer shall
assume and agree to pay, perform and discharge only the following: (i) the
liabilities and obligations of Seller arising from or related to the provision
of goods and services, in each case which are delivered or performed on or after
the Effective Time pursuant to the Purchased Contracts and the Cross Link
Contracts; (ii) except with respect to obligations arising from Environmental
Conditions, liabilities and obligations of Seller arising and to be fulfilled on
or after the Effective Time under Real Property leases included in Purchased
Contracts; (iii) the liabilities and obligations under the Permits related to
the post-closing operations of the Business and the Purchased Assets; and
(iv) liability for accrued vacation and/or sick time attributable to Buyer’s
Employees. Items (i) through (iv) above shall be collectively referred to herein
as the “Assumed Obligations.”
     2.5 Excluded Obligations.
     (a) No Assumption. Buyer does not assume or intend to assume or agree to
pay, perform, fulfill or discharge any obligation not specifically assumed in
Section 2.4 and such obligation shall remain with Seller (which shall pay,
perform, fulfill, and discharge such obligation when and as due) including,
without limitation, the following:
     (1) Excluded Assets. Any obligations that relate to the Excluded Assets;
     (2) Company Employees. Except to the extent provided in Article 10, any
obligations related to the Company Employees;
     (3) Debt. Any obligations for any indebtedness for borrowed money;
     (4) Warranties and Returns. Any obligations or liabilities with respect to
product returns or product warranty claims relating to the operation of the
Business prior to the Effective Time;
     (5) Contract Obligations. Obligations arising and to be fulfilled under the
Purchased Contracts prior to the Effective Time;
     (6) Accounts Payable; Accrued Expenses. Any obligations for any accounts
payable and accrued expenses arising from the conduct of the Business prior to
the Effective Time;
     (7) Fees and Expenses. Any obligations for fees and expenses of Seller and
LOL incurred in connection with the negotiation, execution, performance and
delivery of this Agreement and the Contemplated Transactions, including, without
limitation, the fees and expenses of counsel and investment bankers;
     (8) Pre-Closing Operations. Except as specifically set forth herein,
obligations related to or arising from the conduct of the Business prior to the
Effective Time;

- 10 -



--------------------------------------------------------------------------------



 



     (9) Litigation. Any obligations for any Litigation (i) pending as of the
Closing or (ii) commenced after the Closing and to the extent arising out of or
relating to Seller’s operation of the Business prior to the Closing;
     (10) Environmental Condition. Any obligations or liabilities with respect
to any Environmental Condition; and
     (11) Sierra Cattle. Any obligations arising from or related to Sierra
Cattle Disposal.
     (b) Excluded Obligations. The obligations referred to in Section 2.5(a) are
the “Excluded Obligations.”
ARTICLE 3
PURCHASE PRICE AND PAYMENT
     3.1 Purchase Price. In consideration for the sale, assignment, conveyance,
transfer and delivery of the Purchased Assets to Buyer and entering into the
Ancillary Agreements, Buyer shall assume the Assumed Obligations and shall make
payments to the Seller as provided in this Article 3.
     (a) Closing Transferred Current Assets Adjustment. Within two (2) days
prior to the Closing Date, Seller shall provide Buyer a reasonable estimate of
the projected Transferred Current Assets to be transferred to Buyer on the
Closing Date (the “Projected Transferred Current Assets”). The Projected
Transferred Current Assets shall be satisfactory to Buyer acting reasonably. If
the Projected Transferred Current Assets are greater than the Required
Transferred Current Assets, the Purchase Price shall be increased on a
dollar-for-dollar basis by the difference; if the Projected Transferred Current
Assets are less than the Required Transferred Current Assets, the Purchase Price
shall be decreased on a dollar-for-dollar basis by the difference. The increased
or decreased amount shall be referred to herein as the “Projected Transferred
Current Assets Adjustment.”
     (b) Consideration at Closing. At the Closing, Buyer shall cause to be paid
to Seller, by wire transfer of immediately available funds to accounts
designated by Seller, the amount of Two Hundred Sixteen Million dollars
(US$216,000,000); minus (i) amounts payable for the complete satisfaction of
obligations for borrowed money as related to the Business or as secured by
Encumbrances on the Purchased Assets; plus or minus (ii) costs or prorations of
amounts due, by or from either party made pursuant to the terms of this
Agreement; and plus or minus (iii) the Projected Transferred Current Assets
Adjustment (the “Purchase Price”).
     3.2 Post-Closing Adjustment to Purchase Price.
     (a) Draft Transferred Current Assets Statements. No later than ten
(10) days after the Closing Date, Seller shall prepare and deliver to Buyer a
statement (the “Transferred Current Assets Statement”) of Seller as of the
Closing Date showing the actual amount of Transferred Current Assets as of the
Effective Time prepared in the form of Schedule 3.2(a) (the “Actual Transferred
Current Assets”). Seller shall have such post-Closing access to the financial
records of the Business as is reasonably necessary to prepare such statement.
Buyer and its representative(s) shall have the right to be present during the
physical inventory count of the Inventory conducted by Seller as of the
Effective Time and shall have access to all relevant books, records and working
papers of Seller and to appropriate personnel in order to review the Transferred
Current Assets Statement.

- 11 -



--------------------------------------------------------------------------------



 



     (b) Objection Period and Settlement of Disputes. If Buyer has any
objections to the Transferred Current Assets Statement or the value of the
Actual Transferred Current Assets, Buyer will deliver a detailed statement
describing such objections to Seller within ten (10) days after receiving the
Transferred Current Assets Statement. Buyer and Seller, acting reasonably, shall
diligently attempt to settle any disputes and agree upon the value of the Actual
Transferred Current Assets and any adjustments related thereto within fifteen
(15) days of delivery of the Buyer’s statement of objections (the “Settlement
Period”). If Buyer and Seller do not reach a resolution of all objections prior
to the expiration of the Settlement Period, Buyer and Seller will select a
mutually acceptable accounting firm to resolve any remaining objections. If
Buyer and Seller are unable to agree on the choice of an accounting firm, they
will select a nationally recognized accounting firm by lot (after excluding the
regular outside accounting firms of Buyer, Saputo, Seller and LOL). The
accounting firm will resolve any objections remaining unresolved between the
parties at the time of submission to such accounting firm and the amount of the
Actual Transferred Current Assets. The parties will provide the accounting firm,
within ten (10) days of its selection, with a definitive statement of the
position of each party with respect to each unresolved objection and will advise
the accounting firm that the parties accept the accounting firm as the
appropriate Person to interpret this Agreement for all purposes relevant to the
resolution of the unresolved objections. The accounting firm will have thirty
(30) days to carry out a review of the unresolved objections and prepare a
written statement of its determination regarding each unresolved objection. The
determination of any accounting firm so selected will be set forth in writing
and will be conclusive and binding upon the parties, and enforceable in any
court having jurisdiction over the Parties. Seller will revise the Transferred
Current Assets Statement and the determination of the Actual Transferred Current
Assets as appropriate to reflect the resolution of any objections to the
Transferred Current Assets Statement pursuant to this Section 3.2(b). If Buyer
and Seller submit any unresolved objections to an accounting firm for resolution
as provided in Section 3.2(b), Buyer and Seller will each bear their respective
costs and expenses and will share equally in the fees and expenses of the
accounting firm.
     (c) Actual Transferred Current Assets Adjustment to Purchase Price. The
Purchase Price shall be (i) increased on a dollar-for-dollar basis by an amount
equal to the amount, if any, by which the Actual Transferred Current Assets (as
finally determined pursuant to the procedures described in Section 3.2(b))
exceeds the Projected Transferred Current Assets as used to calculate the
Closing Transferred Current Assets Adjustment, or (ii) decreased on a
dollar-for-dollar basis by an amount equal to the amount, if any, by which the
Actual Transferred Current Assets (as finally determined pursuant to the
procedures described in Section 3.2(b)) is less than the Projected Transferred
Current Assets as used to calculate the Closing Transferred Current Assets
Adjustment. The payment of this adjustment shall be made by Buyer or Seller, as
the case may be, within three (3) Business Days after final determination of the
value of Actual Transferred Current Assets.
     3.3 Inventory. In the event the Inventory includes any inventory which, as
of the Closing Date, was obsolete, damaged or not usable in the normal course of
the Business (the “Unusable Inventory”), Buyer shall have the right on the date
thirty (30) days after the Closing Date to return in whole or in part the
Unusable Inventory, (not including any finished goods which shall be destroyed
or disposed of by Buyer, at the sole cost of Seller) on an “as is, where is”
basis, at the sole cost of Seller. Seller shall execute such documents as may be
reasonably requested by Buyer in order to document that the Unusable Inventory
is transferred to Seller on an “as is, where is” basis. Seller shall pay to
Buyer the cost of such Unusable Inventory (including finished goods that shall
be destroyed or disposed of by Buyer) calculated on the same basis as the
calculation of the Actual Transferred Current Assets pursuant to the procedures
described in Section 3.2(a). Such amount shall be payable to Buyer on the date
forty-five (45) days after the Closing Date.

-12-



--------------------------------------------------------------------------------



 



     3.4 Allocation of Purchase Price. The parties hereto agree that the
Purchase Price shall be allocated to the Purchased Assets in accordance with
Section 1060 of the Code as set forth in Schedule 3.4 (“Purchase Price
Allocation”). Each party covenants to report gain or loss or cost basis, as the
case may be, in a manner consistent with the Purchase Price Allocation for all
federal and state Tax purposes. As soon as practicable, but no later than thirty
(30) days after the Closing Date, the Buyer and Seller shall exchange mutually
acceptable and completed IRS Forms 8594 which shall be used by all parties
hereto use to report the transactions contemplated by this Agreement to the
Internal Revenue Service in accordance with such allocations. Notwithstanding
the foregoing, Buyer’s cost for the Purchased Assets may differ from amounts
reported by Seller on such IRS form to the extent necessary to reflect Buyer’s
capitalized acquisition costs for the Purchased Assets. Seller and Buyer
mutually agree to provide each other with the assistance as is reasonably
necessary for the other party to satisfy its reporting obligations under
Section 1060 of the Code.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER AND LOL
     LOL and Seller, jointly and severally, represent and warrant to Buyer as
follows.
     4.1 Organization and Authorization.
     (a) Organization, Good Standing and Power. Seller is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware and has the power to own, operate and lease its properties
and to carry on its business as now being conducted. Seller is qualified to
conduct business as a foreign corporation or organization in the jurisdictions
set forth on Schedule 4.1(a) and Seller is not otherwise required to be so
qualified to conduct business in any other jurisdiction, except for those
jurisdictions in which failure to be so qualified or authorized would not have a
Material Adverse Effect or a material adverse effect on Seller’s ability to
consummate the transactions contemplated herein.
     (b) Authorization; Binding Effect. This Agreement, the consummation of the
Contemplated Transactions and performance by each of Seller and LOL of its
obligations contained herein have been duly and validly authorized by all
necessary corporate or other action on the part of Seller and LOL. This
Agreement constitutes the legal, valid and binding obligation of each of Seller
and LOL enforceable against each of them in accordance with its terms except to
the extent that their enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and by general equitable principles.
     4.2 Capitalization. Seller has no Subsidiary and does not own any shares of
capital stock or other securities of any other Person. All of Seller’s members
are set forth on Schedule 4.2.
     4.3 No Government Authorization Required. Except as set forth on Schedule
4.3, no consent, authorization or approval of, or exemption by, or filings with,
any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement by Seller or LOL.
     4.4 Effect of Agreement. Except as set forth on Schedule 4.4, the
execution, delivery and performance of this Agreement and the consummation of
the Contemplated Transactions will not, with or without the giving of notice or
the lapse of time or both: (i) violate any provision of Law to which Seller or
LOL is subject; (ii) violate any judgment, order, decision, writ or decree of
any Government Authority to which Seller is subject; (iii) result in the breach
of, violate or conflict with, any term, covenant or condition of, result in the
modification or termination of, or constitute a default under any Contract to

- 13 -



--------------------------------------------------------------------------------



 



which Seller or, to the Knowledge of Seller or LOL, LOL is a party or any of the
Permits, or result in the creation or imposition of any Encumbrance other than a
Permitted Encumbrance upon any of the Purchased Assets, or (iv) result in the
breach of Seller’s or LOL’s articles of organization, operating agreement or
other organizational documents, except in the cases of (i)-(iii) such
violations, breaches or conflict as would not have a material adverse effect on
Seller’s ability to consummate the transactions contemplated herein.
     4.5 Third Party Consents. Except as set forth on Schedule 4.5, Seller and
LOL have obtained all consents or approvals from all Government Authorities, or
from any other Person which is required pursuant to any Law, License and Permit
or Contract, or otherwise required to consummate the Contemplated Transactions,
and all necessary filings, registrations, notices or other similar requirements
have been met in connection with the consummation of the transactions
contemplated by this Agreement, except where the failure to obtain such consent
or approval would not have a material adverse effect on Seller’s ability to
consummate the transactions contemplated herein.
     4.6 Financial Statements. The documents attached to Schedule 4.6 are true
and complete copies of (i) GVDP’s unaudited financial statements for the 2004
and 2005 fiscal years, (ii) CPI’s audited financial statements for the 2004
fiscal year, (iii) CPI’s unaudited financial statements for the 2005 fiscal
year, (iv) the consolidated unaudited financial statements for CPI and GVDP for
the Business for the 2006 fiscal year (collectively, the “Business Financial
Statements”), and (v) Seller’s unaudited balance sheet and summary of operating
results for the Business for the period beginning January 1, 2007 and ending,
January 31, 2007 (the “Recent Financial Statement”). Except as set forth on
Schedule 4.6 and except for the omission of footnote disclosures and, for the
Recent Financial Statements, normal recurring year-end adjustments, the Business
Financial Statements and the Recent Financial Statement have been prepared in
accordance with U.S. GAAP applied on a consistent basis with those of previous
fiscal years and each fairly discloses in all material respects: (x) the assets,
liabilities, income, losses and financial position and (y) the results of
operations, all in accordance with U.S. GAAP as at the dates and for the periods
therein specified.
     4.7 Trade Receivables. Except as set forth on Schedule 4.7, all Trade
Receivables, other than with Affiliates of LOL, reflected on the balance sheet
provided as part of the Recent Financial Statement (the “Recent Balance Sheet”),
and as incurred in the normal course of business since the date of the Recent
Balance Sheet, represent arm’s length sales actually made in the ordinary course
of business and are subject to no known counterclaim, setoff or dispute.
     4.8 Condition of Assets.
     (a) Non-Real Property Assets. Except as set forth on Schedule 4.8(a),
Seller owns good title to all of the physical Non-Real Property Assets free and
clear of all Encumbrances except for Permitted Encumbrances. All of the physical
Non-Real Property Assets are located at the Real Property, except for such
Non-Real Property Assets which are located at the facilities described on
Schedule 4.8(a). Except as set forth on Schedule 4.8(a), the Equipment and Fixed
Assets are in normal working condition, ordinary wear and tear excepted and
except immaterial exceptions which do not affect their operation in the normal
course of business and the other items of tangible personal property included in
the Purchased Assets are in normal working condition. Seller owns or leases all
equipment comprising part of the Equipment and Fixed Assets that is necessary to
conduct the Business as currently conducted by Seller.
     (b) Real Property. Schedule 2.1(a)(3) sets forth all Owned Real Property
and Leased Real Property which constitutes all real property owned, used or
occupied in operating the Business. Seller has good, valid and marketable fee
title to the Owned Real Property and valid

- 14 -



--------------------------------------------------------------------------------



 



leasehold interests in the Leased Real Property, free and clear of all
Encumbrances except for (1) Encumbrances set forth on Schedule 4.8(b)(i)(l),
none of which materially adversely affects the marketability of title to the
Real Property or materially interferes with the use of the Real Property in the
manner consistent with Seller’s current use (the “Permitted Encumbrances”) and
(2) Deeds of Trust set forth on Schedule 4.8(b)(i)(2); and at Closing, except
only for Permitted Encumbrances. There are now in full force and effect duly
issued Permits (including, without limitation, occupancy permits) of all
Governmental Authorities permitting the Real Property and improvements located
thereon to be legally used and occupied as the same are now constituted. Except
as set forth on Schedule 4.8(b)(ii), (a) to Seller’s or LOL’s Knowledge, Seller
and the Real Property are in compliance, in all material respects with all Laws
and all restrictions, covenants and agreements of record, (b) there is no
pending or to Seller’s or LOL’s Knowledge, threatened restriction or denial upon
ingress or egress to and from the Real Property from and to existing publicly
dedicated roads, (c) none of the Real Property is located in a wetland, flood
plain, flood hazard area or lakeshore erosion area within the meaning of any Law
in effect as of the Effective Time, (d) to Seller’s or LOL’s Knowledge no public
improvements have been commenced and none are planned which in either case are
reasonably likely to result in special assessments against or otherwise
materially adversely affect any of the Real Property, (e) to Seller’s or LOL’s
Knowledge there is no planned or proposed material increase in assessed
valuations of the Real Property, (f) there are no claims of adverse possession
or prescriptive rights affecting any of the Real Property, (g) neither the whole
nor any portion of the Real Property is subject to any governmental decree or
order to be sold or is being condemned, expropriated or otherwise taken by any
public authority with or without payment of compensation therefor, nor to
Seller’s or LOL’s Knowledge has any condemnation, expropriation or taking been
proposed, (h) the Real Property is platted as separate legal parcels for
conveyance and Tax purposes, and (i) the structures located upon the Real
Property have been maintained by Seller or GVDP, as applicable, in accordance
with the usual and customary maintenance practice of the industry and are
sufficient to carry on the Business as conducted during the preceding twelve
months.
     4.9 Sufficiency of Assets. Except as set forth on Schedule 4.9 and except
for legal, research and development, customer service, accounts payable and
accounts receivable, inventory management, sales, tax, information technology
and human resources services, trademarks and trade names provided pursuant to
Contracts or arrangements with LOL or its Affiliates, the Purchased Assets
(i) constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to operate the Business in the manner presently operated
by Seller and as operated by Seller and GVDP since January 1, 2006 and
(ii) include all of the operating assets of Seller and operating assets of GVDP
utilized immediately prior to its dissolution.
     4.10 Intellectual Property. Except as set forth on Schedule 4.10:
     (a) The Intellectual Property comprises all trademarks, trade names,
brands, names, logos, designs, trade dress, designations of origin, works of
authorship, copyrights, copyrightable works, recipes, technical research,
product formulations, product specifications, software, manuals, inventions
(whether patented, patentable or unpatentable), methods, information, data,
know-how, domain names, Confidential Information, Trade Secrets and any other
intellectual or proprietary rights (including without limitation contracts
relating to any of the foregoing) that Seller owns or is using, in connection
with the conduct of the Business;
     (b) All of the recipes, product formulations, technical research, product
specifications, inventions (whether patented, patentable or unpatentable),
methods, know-how, Confidential Information, Trade Secrets or other intellectual
property or proprietary rights used in the conduct of the Business are owned by
Seller as of the date of this Agreement;

- 15 -



--------------------------------------------------------------------------------



 



     (c) Other than the Intellectual Property, Seller does not own, control or
possess, nor is the licensee, assignee or beneficiary of any pending or
prospective unpublished patent application, any patent application in
preparation, or any other prospective or potential intellectual property or
proprietary right related to any of the recipes, technical research, product
formulations, product specifications, inventions (whether patented, patentable
or unpatentable), methods, know-how Confidential Information, Trade Secrets or
other intellectual property or proprietary rights used in the conduct of the
Business;
     (d) As a result of conveyance of Article 2 herein, the Seller is not
retaining or does not otherwise possess any proprietary rights or prospective
proprietary right to any of the recipes, technical research, product
formulations, product specifications, inventions (whether patented, patentable
or unpatentable), methods, know-how, Confidential Information, Trade Secrets or
other intellectual property or proprietary rights used in the conduct of the
Business;
     (e) Neither Seller nor LOL has received written notice of any claim that
Seller or GVDP was or currently is in violation of or has infringed any recipe,
technical research, product formulation, product specification, invention
(whether patented, patentable or unpatentable), methods, information data,
know-how, of any third Person;
     (f) To the Knowledge of Seller or LOL, neither the operation of the
Business or ownership of the Purchased Assets, nor Seller’s or GVDP’s
production, manufacture, marketing or sale of products infringe upon or conflict
with trademark, trade name, brand, name, logo, design, trade dress, designation
of origin, work of authorship, copyright, copyrightable work, recipe, product
formulation, product specification, software, manual invention (whether
patented, patentable or unpatentable), methods, information data, know-how,
domain name or any other intellectual or proprietary right of any third Person;
     (g) Seller neither pays nor is obligated to pay any royalties or other
consideration for the right to use any of the Intellectual Property;
     (h) To Seller’s or LOL’s Knowledge, there has been no infringement by any
third Person of any of the Intellectual Property;
     (i) The Seller has taken and GVDP took all steps reasonably necessary to
safeguard the secrecy and confidential nature of all recipes, technical
research, product formulations, product specifications, inventions (whether
patented, patentable or unpatentable), methods, know-how, Confidential
Information, Trade Secrets or other intellectual property or proprietary rights
used in the conduct of the Business;
     (j) To Seller’s or LOL’s Knowledge, the trademarks, trade names, brands,
names, logos, designs, trade dress and designations of origin as related to the
Business are valid and enforceable; and
     (k) Seller is not and, prior to dissolution, GVDP was not a party to any
contract or agreement which restricts the free use or disclosure of any
information related to the Business.
     (l) Each employee employed in the Business since March 1, 2004 has executed
one of the agreements regarding confidential information attached hereto as
Schedule 4.10(1) substantially in the form of such attached agreement and such
agreement is in full force and effect as to such employees currently employed
and as to such employees who terminated employment

- 16 -



--------------------------------------------------------------------------------



 



on and after March 1, 2006 and, to the Seller’s or LOL’s Knowledge, no such
employee has breached the terms of such agreement.
     4.11 Permits and Orders. Except as set forth on Schedule 4.11, (i) Seller
has all material Permits, approvals, authorizations and consents of all
Government Authorities and all certification organizations required for the
conduct of the Business as conducted during the past twelve months, and
(ii) Seller has all material Permits, approvals, authorizations and consents of
all Government Authorities and certification organizations required as to
ownership and use of the Real Property during the past twelve months. Except as
set forth on Schedule 4.11, all Permits, approvals, authorizations and consents
are described on Schedule 4.11 are in full force and effect and are freely
assignable and transferable to Buyer without action or consent of any third
party. Except as set forth on Schedule 4.11, each of Seller and GVDP (including
their operations, properties and assets) is and has been in compliance in all
material respects with all such Permits, approvals, authorizations and consents.
     4.12 Sales Agreement with Davisco Cheese. Seller currently services one
customer with mozzarella cheese, provolone cheese and cheddar cheese produced by
and purchased from Davisco Cheese. Seller is under no contractual obligation to
continue doing so, and Davisco could cease supplying Seller at any time under
this arrangement.
     4.13 Contracts and Other Data. Schedule 4.13 sets forth a listing of the
following Contracts: (i) all employment, consultant, contractor, sales agency,
broker and dealer Contracts; (ii) Contracts involving consideration or other
expenditures in excess of US$250,000 or involving performance over a period of
more than twelve months; (iii) each Contract containing exclusivity,
noncompetition or nonsolicitation provisions or that would otherwise prohibit
Seller from freely engaging in business; (iv) Contracts between customers of the
Business and LOL or any Affiliate of LOL with a value in excess of US$150,000;
(v) Contracts as to any real property. Except as set forth on Schedule 4.13:
     (a) To Seller’s or LOL’s Knowledge, all of the Material Purchased Contracts
are in full force and effect and are valid and binding on each party thereto;
     (b) Neither Seller nor, to Seller’s or LOL’s Knowledge, any other party to
any of the Material Purchased Contracts is in material breach of any provision
of, in material violation of, or in material default under the terms of any of
the Material Purchased Contracts; and
     (c) Seller has made available to Buyer true and complete copies of all
Material Purchased Contracts, which shall include, without limitation, all
supplements, amendments, modifications and guarantees relating thereto.
     4.14 640 Pound Block Contract. Seller has verbal commitments with two
customers to sell 3.5 million pounds and 2.9 million pounds, respectively, of
640 pound blocks of mozzarella cheese, through December 2007.
     4.15 Insurance. Seller has attached as Schedule 4.15 a certificate of
insurance listing all policies of fire, general liability, product liability,
workers compensation, directors and officers liability, employee liability,
employment practices, excess, umbrella and other forms of insurance held by
Seller presently in effect with respect to the Business and the Purchased
Assets. All such policies are valid and enforceable policies.

- 17 -



--------------------------------------------------------------------------------



 



     4.16 Employees and Benefit Plans.
     (a) Employee List. Schedule 4.16(a) sets forth a list of: (i) Seller’s
employees and (ii) any employees of Seller’s Affiliates who principally engage
in providing services for the Business; in each case including Absent Employees
(the “Company Employees”). Schedule 4.16(a) provides, for each of the Company
Employees, their rates of pay, positions held, location, and dates of hire and
identifies those who would be Absent Employees if the date of this Agreement
were the Effective Time.
     (b) Benefit Plans. Schedule 4.16(b) sets forth a listing of all pension,
thrift, savings, profit-sharing, retirement, incentive bonus or other bonus,
medical, dental, life, accident insurance, benefit, employee welfare,
disability, group insurance, stock purchase, stock option, stock appreciation,
stock bonus, executive or deferred compensation, hospitalization and other
similar fringe or employee benefit plans, programs and arrangements, and any
employment or consulting contracts, “golden parachutes,” collective bargaining
agreements, severance agreements or plans, vacation and sick leave plans,
programs, arrangements and policies, including, without limitation, all
“employee benefit plans” (as defined in Section 3(e) of ERISA), all employee
manuals, and all written policies or practices relating to employment, which are
provided to, for the benefit of, or relate to, the Company Employees.
Schedule 4.16(b) also sets forth a listing of all materials relating to employee
benefits that Seller has not provided to Buyer. No such arrangement is a
“multiemployer plan” (as defined in Section 4001 of ERISA).
     (c) Satisfaction of Obligations. In all material respects as to each of the
Company Employees, Seller has satisfied all obligations to Company Employees
under any and all of its or GVDP’s compensation and benefit plan arrangements.
     (d) WARN Act. Neither Seller nor GVDP has violated the WARN Act or any
similar state or local Law. Schedule 4.16(d) lists the names and date of
termination of each employee terminated from employment with Seller or GVDP
during the 90-day period prior to the date of this Agreement.
     (e) Certain Agreements. To the Knowledge of Seller or LOL, no Company
Employee is bound by any agreement, contract, or undertaking (for purposes of
this Section only, a “Contract”), that purports to limit the ability of such
Person (i) to engage in or continue or perform any conduct, activity, duties or
practice relating to the Business, or (ii) to assign to Seller or to any other
Person any rights to any invention, improvement or discovery. No current
employee of Seller, LOL or their Affiliates is a party to, or is otherwise bound
by, any Contract that in any way adversely affected, affects, or will affect the
ability of Seller or Buyer to conduct the Business as heretofore conducted.
     4.17 Labor Disputes; Compliance.
     (a) Labor Laws. Seller and GVDP have complied in all material respects with
all Laws relating to employment practices, terms and conditions of employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining and other requirements under any Law, the
payment of social security and similar Taxes and occupational safety and health.
Seller is not liable for the payment of any fines, penalties or other amounts,
however designated, for failure to comply with any of the foregoing Laws.
     (b) Labor Issues. Except as set forth on Schedule 4.17(b), (i) there is not
pending or, to the Knowledge of Seller or LOL, threatened against or affecting
Seller or the Business any

- 18 -



--------------------------------------------------------------------------------



 



legal or governmental proceeding relating to the alleged violation of any Law
pertaining to labor relations or employment matters, including any charge or
complaint filed with the National Labor Relations Board or any comparable
Government Authority, and there is no organizational activity or other labor
dispute against or affecting the Business; (ii) no application or petition for
an election of or for certification of a collective bargaining agent is pending;
(iii) no grievance or arbitration proceeding exists that might have an material
adverse effect upon Seller or the Business; and (iv) there is no lockout of any
employees by Seller, and no such action is contemplated by Seller. Except as set
forth on Schedule 4.17(b), since January 1, 2003 (i) neither Seller nor GVDP has
been, and Seller is not now, a party to any collective bargaining agreement or
other labor contract; (ii) there has not been, there is not presently pending or
existing, and to the Knowledge of Seller or LOL there is not threatened, any
strike, slowdown, picketing, work stoppage or employee grievance process
relating to the Business; and (iii) to the Knowledge of Seller or LOL, there has
been no charge of discrimination filed against or threatened against Seller or
GVDP with the Equal Employment Opportunity Commission or similar Government
Authority.
     4.18 Litigation. There are no pending lawsuits, claims, administrative
proceedings, arbitrations or governmental investigations (“Litigation”) to which
any of Seller, LOL, GVDP or any of their Affiliates is a party relating to the
Business or the Purchased Assets except as set forth on Schedule 4.18 (which
contains a correct list, caption and description of such Litigation). Except as
set forth on Schedule 4.18, to the Knowledge of Seller or LOL, there is no
Litigation threatened which would reasonably be expected to have an adverse
affect on the Business or the Purchased Assets.
     4.19 No Undisclosed Liabilities. Except as set forth on Schedule 4.19,
other than liabilities incurred in connection with Excluded Obligations, Seller
has no material liability except for liabilities reflected or reserved against
in the Recent Balance Sheet and liabilities incurred in the ordinary course of
the business of Seller since the date of the Recent Balance Sheet.
     4.20 Compliance with Laws. Except as set forth on Schedule 4.20 (other than
Laws relating to Employee Benefits, Laws related to Taxes and Environmental
Laws, all of which are exclusively covered solely by Sections 4.16, 4.21 and
4.23), since January 1, 2003 the conduct of the Business and the ownership and
use of the Purchased Assets are in compliance in all material respects with all
Laws. Schedule 4.20 sets forth all investigations, inspections or citations
Known to Seller under any Law (other than those covered by Sections 4.16, 4.21
and 4.23) with respect to the Business and the Purchased Assets for the past two
years, together with the results thereof and a brief description of all
corrective or other action taken with respect thereto. None of Seller, LOL, GVDP
or their Affiliates has received any notice of any pending or threatened
governmental investigations, inspections or citations relating to the Business
or the Purchased Assets.
     4.21 Taxes.
     (a) Provision For Taxes. Since the date of the Recent Financial Statement,
Seller has not incurred any Taxes other than Taxes incurred in the ordinary
course of the Business consistent in type and amount with the past practices of
Seller.
     (b) Tax Returns Filed. All Tax Returns with respect to, in connection with,
associated with, or related to, the Business required to be filed by or on
behalf of Seller have been timely filed and, when filed, were true, correct and
complete. All Taxes owed and/or due and payable by (i) Seller with respect to,
in connection with or related to the Business or (ii) for which Buyer may have
any successor liability have been paid or will be timely paid. Seller has duly
withheld and paid all Taxes that it is required to withhold and pay in
connection with amounts

- 19 -



--------------------------------------------------------------------------------



 



paid or owing to any employee, independent contractor, creditor, shareholder or
other third Person. At all times after December 31, 2005: (i) Seller has neither
held, nor been required under section 6066 of the California Revenue and Tax
Code to obtain, a seller’s permit for purposes of the California sales tax; and
(ii) Seller has not undertaken any action outside California that, if the action
had been undertaken within California, would have required Seller to obtain a
seller’s permit for purposes of the California sales tax.
     (c) Tax Audits. To Seller’s or LOL’s Knowledge, no claim has been made in
writing since January 1, 2003 by an authority in a jurisdiction in which Seller
does not file Tax Returns that it is or may be subject to taxation by that
jurisdiction or authority with respect to, in connection with, associated with,
or related to, the Business. There are outstanding no agreements or waivers
extending the statutory period of limitations applicable to any Tax Return with
respect to a Tax assessment or deficiency of Seller. Since January 1, 2003,
Seller has not received any (i) notice of underpayment of Taxes or other
deficiency that has not been paid with respect to, in connection with,
associated with, or related to, the Business, or (ii) any objection to any Tax
Return, with respect to, in connection with, associated with, or related to, the
Business. All deficiencies asserted or assessments made as a result of any
examinations with respect to, in connection with, associated with, or related
to, the Business have been fully paid or are fully reflected as a liability in
the financial statements of the Business.
     (d) Other. Seller has not (i) filed any consent or agreement under Section
341(f) of the Code, (ii) applied for any Tax ruling, with respect to, in
connection with, associated with, or related to, the Business, (iii) entered
into a closing agreement with any Tax authority, with respect to, in connection
with, associated with, or related to, the Business, (iv) made any payments, or
been a party to an agreement (including this Agreement), that under any
circumstances could obligate it to make payments (either before or after the
Closing Date) that will not be deductible because of Sections 280G or 162(m) of
the Code or (v) been a party to any Tax allocation or Tax sharing agreement.
Seller has not agreed, nor is required to make, any adjustment under Section 481
or Section 482 of the Code (or any corresponding or similar provision of state,
local or foreign law) by reason of a change in accounting method or otherwise.
     (e) No Tax Liens. There are no liens for Taxes with respect to, in
connection with, associated with, or related to, the Business or the Purchased
Assets, except for Permitted Encumbrances.
     (f) Safe Harbor Leases. None of the Purchased Assets constitutes property
that Seller is required to treat as being owned by any other Person or entity
pursuant to the so-called “safe harbor lease” provisions of former
Section 168(f)(8) of the Code or is tax-exempt property within the meaning of
Section 168(h) of the Code.
     4.22 Related Party Transactions. Schedule 4.22 sets forth a description of
all services and assets provided for the Business by any of the Seller’s
Affiliates thereto since January 1, 2006. All such services and assets have been
accurately reflected in all material respects on the books and records of Seller
and in the Business Financial Statements.
     4.23 Environmental Matters. Except as set forth on Schedule 4.23: Since
January 1, 2006 (i) there has been no Release of Hazardous Materials on, at or
under the Real Property in violation of Environmental Laws, (ii) there has been
no Release, discharge or disposal of Hazardous Materials at any third party
disposal site as a result of the conduct of the Business for which Seller has
been identified as a responsible party under Environmental Laws; (iii) none of
the Real Property is subject to any Encumbrances in favor of any Governmental
Authority for liability under any Environmental Laws or for

- 20 -



--------------------------------------------------------------------------------



 



costs incurred by a Governmental Authority in response to a release or
threatened release of a Hazardous Material; (iv) none of the Real Property is
subject to a written notice, request for information or order from or written
agreement with any person or entity asserting Seller’s liability under any
Environmental Law or imposing cleanup obligations against Seller with respect to
the Release or threatened Release of a Hazardous Material into the Environment
that has not been resolved to the satisfaction of such person or entity;
(v) with respect to the Real Property or the operation of the Business or
Purchased Assets thereon, there are no judicial or administrative proceedings
pending or, to the Knowledge of Seller or LOL, threatened, arising under or
relating to any Environmental Law, including but not limited to any claim for
personal injury, wrongful death or property damage; (vi) Seller and GVDP have
operated and Seller is operating the Business and Purchased Assets in compliance
in all material respects with applicable Environmental Laws; and (vii) the
wastewater discharges associated with the Business and the Real Property, during
December 1, 2006 through January 31, 2007 have at all times been in compliance
with and have not exceeded applicable electrical conductivity (“EC”) limits, and
there is no basis for the Seller or the Business being subject to any notices of
violation, fines, penalties, or surcharges associated with EC exceedances during
that period under any applicable Environmental Laws. This Section 4.23 and
Section 4.11 set forth the only representations of the Seller and LOL with
respect to any matters relating to Environmental Laws.
     4.24 Brokers and Finders. Except as set forth on Schedule 4.24, None of
Seller, LOL, GVDP or any of their Affiliates has employed any investment banker,
broker or finder or incurred any liability for any brokerage fees, commissions
or finders fees in connection with the transactions contemplated by this
Agreement.
     4.25 Claims. Schedule 4.25 sets forth a summary of information pertaining
to all claims related to worker’s compensation, personal injury or death
relating to the Business which are currently pending or were made during the
preceding two fiscal years or the current fiscal year. Except as set forth on
Schedule 4.25, all of such claims are fully satisfied or are being defended by
an insurance carrier.
     4.26 Product Liability; Warranties. Except as set forth on Schedule 4.26,
with respect to the Business, to Seller’s or LOL’s Knowledge: (i) there exists
no (A) defect in the design or manufacture of any product designed,
manufactured, reworked, distributed or sold by Seller or GVDP, or (B) pending or
threatened action, suit, inquiry, proceeding or investigation by or before any
Person relating to any services rendered or product alleged to have been
manufactured, reworked, distributed or sold by Seller or GVDP to others, and
alleged to have been defective or improperly designed or manufactured or in
breach of any express or implied product warranty (“Products Liability”) and
(ii) there exists no pending or threatened Products Liability claim. Since
January 1, 2005, there have been no product recalls or voluntary withdrawals of
any CPI or GVDP products from the market.
     4.27 Conduct of Business Since January 1, 2007. Except as set forth on
Schedule 4.27, since January 1, 2007 the Business has been operated in the
ordinary course and there has not been any:
     (a) Change in Seller’s authorized or issued membership units, grant of any
unit purchase option or right to purchase membership units of Seller or issuance
of any security convertible into such membership units;
     (b) Amendment to Seller’s operating agreement, articles of organization or
other similar governing documents;
     (c) Payment or increase (except in the ordinary course of business) of any
bonuses, salaries or other compensation to any member, manager, officer or
employee or entry into any employment, severance or similar Contract with any
manager, officer or employee;

- 21 -



--------------------------------------------------------------------------------



 



     (d) Adoption of, amendment to or increase in the payments to or benefits
under, any employee benefit or compensation arrangement;
     (e) Damage to or destruction or loss of Purchased Assets, whether or not
covered by insurance, in excess of US$100,000 in the aggregate;
     (f) Other than in the ordinary course of business, entry into, termination
of or receipt of notice of termination of (i) any license, distributorship,
dealer, sales representative, joint venture, credit or similar Contract relating
to the Business, or (ii) any Contract or transaction relating to the Business
involving a total remaining commitment of at least US$150,000;
     (g) Sale (other than sales of Inventory in the ordinary course of
business), lease or other disposition of any Purchased Asset or property
(including the Intellectual Property) in excess of US$50,000 or the creation of
any Encumbrance on any Purchased Assets;
     (h) Cancellation or waiver of any claims or rights with a value in excess
of US$200,000;
     (i) Written notice by any customer or supplier of an intention to
discontinue or materially decrease the volume of its business with the Business;
     (j) Material change in the accounting methods used by Seller; or
     (k) Contract to do any of the items listed in this Section 4.27.
     4.28 Major Customers and Suppliers.
     (a) Major Customers. Schedule 4.28(a)(i) contains a list of the ten largest
cheese customers, including distributors, of the Business for the twelve months
ended December 31, 2006, showing the total dollar amount of net sales to each
such customer during such year. Schedule 4.28(a)(ii) contains a list of the ten
largest whey customers, including distributors, of the Business for the twelve
months ended December 31, 2006, showing the total dollar amount of net sales to
each such customer during such year. No customer listed on Schedule 4.28(a)(i)
or Schedule 4.28(a)(ii) has notified Seller in writing or, to the Knowledge of
Seller, orally, that it will stop or materially decrease the rate of business
done with the Business.
     (b) Major Suppliers. Schedule 4.28(b) contains a list of the ten largest
suppliers of the Business, taken as a whole, during the twelve months ended
December 31, 2006 (determined on the basis of the total dollar amount of
purchases), showing the total dollar amount of purchases from each such supplier
during such year. No supplier listed on Schedule 4.28(b) has notified Seller in
writing or, to the Knowledge of Seller or LOL, orally, that it will stop or
materially decrease the rate of business done with the Business except for
changes in the ordinary course of business of the Business.
Notwithstanding anything in this Section 4.28, Seller and LOL expressly disclaim
all representations and warranties as to whether any customer, patron or
supplier will decline to do business with Buyer following the Closing for
reasons specifically relating to Buyer, rather than the Business itself.
     4.29 Dissolution of GVDP. The Articles of Dissolution and the Plan of
Dissolution with respect to the dissolution of GVDP contained in Schedule 4.29
were filed with the Secretary of State of the State of California on
December 28, 2006.

- 22 -



--------------------------------------------------------------------------------



 



     4.30 Ancillary Agreements. The Business as presently conducted by Seller
and LOL permits compliance with the terms and conditions of the Ancillary
Agreements.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER AND SAPUTO
     Saputo and Buyer, jointly and severally, represent and warrant to Seller
and LOL as follows:
     5.1 Organization, Power. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware and has
the power to own, operate and lease its properties and to carry on its business
as now being conducted.
     5.2 Corporate Authorization; Binding Effect. This Agreement, the
consummation of the transactions contemplated hereby and the performance by each
of Buyer and Saputo of its obligations contained herein have been duly and
validly authorized by all necessary corporate or other action on the part of
Buyer and Saputo. This Agreement constitutes the legal, valid and binding
obligation of Buyer and Saputo enforceable against each of them in accordance
with its terms except to the extent that their enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
     5.3 No Government Authorization Required. Except for as set forth on
Schedule 5.3, no consent, authorization or approval of, or exemption by, or
filings with, any Governmental Authority is required in connection with the
execution, delivery and performance of this Agreement by Buyer or Saputo.
     5.4 Brokers and Finders. Except as set forth on Schedule 5.4, neither Buyer
nor Saputo nor any of their Affiliates has employed any investment banker,
broker or finder or incurred any liability for any brokerage fees, commissions
or finders fees in connection with the transactions contemplated by this
Agreement.
     5.5 Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not,
with or without the giving of notice or the lapse of time or both: (i) violate
any provision of Law to which Buyer or Saputo is subject; (ii) violate any
judgment, order, writ or decree of any Governmental Authority to which Buyer or
Saputo is subject; or (iii) result in a breach of, violate or conflict with any
term, covenant or condition of, result in the modification or termination of or
constitute a default under any contract or agreement to which Buyer or Saputo is
a party, except in the cases of (i)-(iii) such violations, breaches or conflict
as would not have a material adverse effect on Buyer’s ability to consummate the
transactions contemplated herein. Except as otherwise provided in this
Agreement, neither Buyer nor Saputo is required by Law to provide notice to,
make any filing with or obtain any authorization, consent or approval of any
Government Authority in order to consummate the transactions contemplated by
this Agreement.
     5.6 Financial Capability. Buyer: (1) has sufficient funds available to pay
the Purchase Price and any expenses incurred by Buyer in connection with the
Contemplated Transactions; and (2) at the Closing, will have the resources and
capabilities (financial or otherwise) to perform its obligations under this
Agreement, including payment of the Purchase Price and discharge of the Assumed
Obligations.
     5.7 Misrepresentations and Omissions. No representation, warranty, covenant
or statement by Buyer in this Agreement, the Ancillary Agreements, the Schedules
or the certificates to be furnished to Seller or LOL pursuant to this Agreement
contains or will contain any untrue statement of a

- 23 -



--------------------------------------------------------------------------------



 



material fact, or omits or will omit to state a material fact required or
necessary to be stated to make the statements contained in this Agreement not
false or materially misleading.
ARTICLE 6
PRE-CLOSING COVENANTS OF SELLER AND LOL
     6.1 Conduct of Business. Except as otherwise contemplated by this
Agreement, as consented to by Buyer in writing or as otherwise required to
comply with applicable antitrust or competition Law, from the date of this
Agreement until the Closing, Seller shall conduct the Business in the ordinary
course and none of the following shall occur without notice to and, except in
the case of Section 6.1(e), the consent of Buyer:
     (a) Amendment to the authorized or issued membership units, grant of any
unit purchase option or right to purchase membership units of Seller or issuance
of any security convertible into such membership units;
     (b) Amendment to Seller’s operating agreement, articles of organization or
other similar governing documents;
     (c) Payment or increase (except in the ordinary course of business) of any
bonuses, salaries or other compensation to any Company Employee or entry into
any employment, severance or similar Contract with any manager, officer or
employee other than in the ordinary course of business;
     (d) Adoption of, amendment to or increase in the payments to or benefits
under, any employee benefit or compensation plan, except as required by Law;
     (e) Damage to or destruction or loss of any Purchased Asset, whether or not
covered by insurance in excess of $100,000 in the aggregate;
     (f) Entry into or termination of (other than in the ordinary course of
business) (i) any license, distributorship, dealer, sales representative or
joint venture Contract relating to the Business, or (ii) any other Contract or
transaction involving a total remaining commitment by Seller of at least
US$200,000 or with respect to the Leased Real Property;
     (g) Other than in the ordinary course of business, Sale, lease or other
disposition of any Purchased Asset or property of Seller (including the
Intellectual Property) or the creation of any Encumbrance other than a Permitted
Encumbrance on any Purchased Assets;
     (h) Cancellation or waiver of any claims or rights with a value to Seller
in excess of US$250,000;
     (i) Material change in the accounting methods used by Seller, other than
changes required by U.S. GAAP or law;
     (j) Acquire a seller’s permit for purposes of the California sales tax;
     (k) Undertake any action that: (i) results in Seller being required under
section 6066 of the California Revenue and Tax Code to obtain a seller’s permit
for purposes of the California sales tax; or (ii) would have resulted in Seller
being required under section 6066 of the California

- 24 -



--------------------------------------------------------------------------------



 



Revenue and Tax Code to obtain a seller’s permit for purposes of the California
sales tax if the action had been undertaken within California; or
     (1) Contract to do any of the items listed in this Section 6.1.
     6.2 Wastewater Sampling. From and after the date of this Agreement until
Closing, Seller shall sample wastewater discharge from the facility located at
800 East Paige Avenue, Tulare, California, as required by and for all parameters
required under applicable Permits or agreements with the Governmental Authority,
and shall provide Buyer with complete copies of the sampling results and
analysis.
     6.3 Additional Negative Covenants. Except as otherwise expressly permitted
herein, neither Seller nor LOL shall, without the prior written consent of
Buyer: (i) make any material modification to any Purchased Contract or Permit,
other than in the ordinary course of business; (ii) allow the levels of
Inventory to vary materially from the levels customarily maintained; or
(iii) take any affirmative action which is reasonably likely to cause Seller to
violate the WARN Act or any similar state or local law; or (iv) enter into any
compromise or settlement of any Litigation, proceeding or governmental
investigation relating to the Purchased Assets, the Business or the Assumed
Obligations which would materially restrict the ability of Buyer to operate the
Business after Closing.
     6.4 Required Approvals. As promptly as practicable after the date of this
Agreement, Seller and LOL shall make and shall use commercially reasonable
efforts to obtain all filings required by Law to be made by them in order to
consummate the transactions contemplated by this Agreement, including obtaining
the expiration or early termination of any applicable waiting periods under the
HSR Act. Seller and LOL also shall cooperate with Buyer and its representatives
with respect to all filings that Buyer elects to make or, pursuant to Law, shall
be required to make in connection with the transactions contemplated by this
Agreement. Seller and LOL shall use commercially reasonable efforts to obtain
all Material Consents necessary to transfer the benefits of the Purchased
Contracts and Permits to Buyer.
     6.5 No Negotiation. Until such time as this Agreement shall be terminated
pursuant to Section 12.1, none of Seller, LOL or their Affiliates shall directly
or indirectly solicit, initiate, encourage or entertain any inquiries or
proposals from, discuss or negotiate with, provide any nonpublic information to
or consider the merits of any inquiries or proposals from any Person (other than
Buyer) relating to any business combination transaction involving Seller or the
Business, including the sale of Seller’s membership units, the merger or
consolidation of Seller or the sale of the Business or any of the Purchased
Assets (other than in the ordinary course of business).
     6.6 Financial Statements. Until the Closing Date, Seller shall deliver to
Buyer within twenty (20) days after the end of each month a copy of the balance
sheet and income statement of Seller for such month prepared in a manner and
containing information consistent with U.S. GAAP.
ARTICLE 7
OTHER COVENANTS OF BUYER, SELLER AND LOL
     7.1 Access to Information; Inspections.
     (a) Access to Seller. During the period from the date of this Agreement
through the Closing Date, upon the terms and conditions required by Seller
(including any biosecurity protocols) and upon reasonable advance notice
received from Buyer, Seller shall give Buyer and its authorized representatives
reasonable access during regular business hours, to all properties, offices,
facilities, and Books and Records relating to the Business, the access to be
exercised in a

- 25 -



--------------------------------------------------------------------------------



 



manner that does not unreasonably interfere with Seller’s or LOL’s operations or
result in a breach of confidentiality under this Agreement or the
Confidentiality Agreement, provided that Buyer shall indemnify and hold Seller
harmless from all claims, liabilities, personal injury, property damage, costs
and expenses related to any such access. In addition, Seller will cooperate
fully in keeping with Law (including providing introductions where necessary)
with Buyer to enable Buyer to contact customers of the Business and will keep
Buyer reasonably informed of the relationship between the Business and its
customers.
     (b) Access to Information Post Closing. Buyer acknowledges that Seller and
LOL may need access to information relating to the Business acquired by Buyer
after the Closing Date. The Parties agree that upon reasonable advance notice by
Seller or LOL, Buyer shall, at and after the Closing, provide requested
information about the Business reasonably necessary to determine any matter
relating to or arising during the period ending on or before the Closing Date.
If Buyer cannot, or chooses not to, provide the requested information, then upon
Seller’s request, Buyer shall grant Seller and LOL, or their agents, access to
the Books and Records of the Business and, if necessary, the Buyer’s Employees
and properties of the Business on terms and conditions reasonably established by
Buyer to protect biosecurity, confidentiality, and in a manner that does not
unreasonably interfere with Buyer’s operations. Buyer shall notify LOL of its
record retention and destruction policy as related to the Purchased Assets and
the Business. If LOL desires records that are scheduled to be destroyed, it
shall notify Buyer at least thirty (30) days prior to the destruction date and
Buyer shall provide copies to LOL at LOL’s expense; provided, however, Buyer
agrees not to destroy any Books and Records received from Seller and LOL
hereunder during the one (1) year period following the Closing Date.
     7.2 Title Evidence, Closing Fees and Proration of Utilities.
     (a) Title Commitment. As evidence of title to the Owned Real Property,
Seller has caused to be prepared and delivered to Buyer, at Seller’s expense, a
commitment or preliminary title report (a “Title Commitment”) from First
American Title Insurance Company (the “Title Company”) together with copies of
all exception documents.
     (b) Surveys. With respect to the Owned Real Property, within ten
(10) Business Days after the date of this Agreement, Seller, at its expense,
shall deliver to Buyer original current surveys (“Surveys”) of the Owned Real
Property, certified to Buyer and to the Title Company, prepared by registered
surveyor, which Surveys shall be prepared in accordance with the 2005 Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys (including all
Table A Items noted on Schedule 7.2(b)), including, without limitation,
depicting in drawing format (as opposed to photograph format) all matters to be
shown in such a survey and all matters set forth in the Title Commitment, all as
reasonably acceptable to Buyer.
     (c) Cure. The Title Commitment and the Surveys are collectively called the
“Title Evidence”. Within five (5) Business Days after receiving the last of the
Title Evidence, Buyer will inform Seller, in writing, of Buyer’s objections, if
any (“Objections”), to the form and/or contents of the Title Evidence. All items
identified on the Title Evidence and not so objected to by Buyer are Permitted
Encumbrances. Seller, at its expense, will use commercially reasonable efforts
to cure the Objections to the reasonable satisfaction of Buyer, and Buyer will
cooperate with Seller in Seller’s cure efforts. To the extent that Seller is
unable to cure one or more Objections prior to Closing, Buyer and Seller will
enter into a separate agreement at Closing under which Seller will agree to
continue it commercially reasonable efforts to cure the Objections at Seller’s
expense within six months after Closing.

- 26 -



--------------------------------------------------------------------------------



 



     (d) Title Fees and Costs. All fees charged by the Title Company for the
Title Commitment shall be paid by Seller. The Buyer shall pay all costs to
record the grant deeds and the costs for the final Title Policy and
endorsements. Buyer and Seller shall each pay one-half of any transfer taxes in
accordance with the custom and practice of the county where the Owned Real
Property is located.
     (e) Utility Charges. All utility charges, including gas, oil, electricity,
telephone, sewer and water, pertaining to the Purchased Assets shall be prorated
between Seller and Buyer as of the Closing Date and settled outside of Closing;
and accordingly, the portion of any invoices for utility charges received
following the Closing Date which have accrued up to and including the Closing
Date shall be for Seller’s account, and paid for or reimbursed by Seller to
Buyer with five (5) Business Days of receipt and written notice to Seller. Any
invoices for utility charges which accrue after the Closing Date shall be for
Buyer’s account.
     7.3 Motor Vehicles. Seller shall take all actions and prepare all documents
necessary to effect the transfer to Buyer of all motor vehicle registrations
pertaining to automobiles, trucks, and other motor vehicles of whatever kind
used in the Business in compliance with the motor vehicle. All Transfer Taxes
related to the sale of motor vehicles in connection with the consummation of the
Contemplated Transactions shall be borne by Buyer.
     7.4 Tax Matters.
     (a) Property Taxes. At the Closing, all state and local real and personal
property Taxes, tonnage taxes, ad valorem and similar Taxes and assessments
(“Property Taxes”) which are past due or have become due and payable in the
normal course of business upon any of the Purchased Assets on or before the
Effective Time shall be paid by Seller together with any penalty or interest.
All Property Taxes imposed by any Tax authority with respect to the Purchased
Assets that have been paid or are due and payable with respect to a taxable
period beginning before the Effective Time and ending after the Effective Time
(regardless of whether the Property Taxes are payable in advance or in arrears)
shall be apportioned between: (1) the period beginning before and ending
immediately before the Effective Time (the “Pre-Transfer Period”), and (2) the
period beginning on the Effective Time and ending on the last day of the
relevant taxable period (the “Post-Transfer Period’’). In performing the
apportionment, all Property Taxes shall be prorated on the assumption that an
equal amount of Property Tax applies to each day of the relevant taxable period
regardless of how installment payments are billed or made. Seller shall be
liable for all Property Taxes apportioned to the Pre-Transfer Period. Buyer
shall be liable for all the Property Taxes apportioned to the Post-Transfer
Period; provided, however, that to the extent such Property Taxes are included
within the calculations of Projected Transferred Current Assets or Actual
Transferred Current Assets as a prepaid expense or otherwise, Buyer shall have
no obligation as to such Property Taxes.
     (b) Tax Payments at Closing. At the Closing, Buyer or Seller, as the case
may be, shall pay to the other the amount of any previously paid Property Taxes
for which such party is liable under Section 7.4(a), net of any payments due
from the other. Buyer shall pay to the appropriate Governmental Authority all
Property Taxes which become due and payable after the Effective Time with
respect to a Taxable period beginning before the Effective Time and ending after
the Effective Time, subject to Seller’s obligation to pay Buyer amounts for
which Seller is liable under Section 7.4(a). To the extent the Title Company
handles the Closing as it relates to the Owned Real Property, all Property Tax
payments as noted in Section

- 27 -



--------------------------------------------------------------------------------



 



7.4(a) shall be paid to the Title Company or noted as debits and/or credits on
the closing statement and the Title Company shall pay the applicable
Governmental Authority directly.
     (c) Foreign Person Certificate. At or before the Closing Date, Seller shall
provide a certificate to Buyer, in the form prescribed by Treasury Regulations
under Section 1445 of the Code, that Seller is not a foreign person within the
meaning of Section 1445 of the Code and the Treasury Regulations thereunder.
     (d) Transfer Taxes. Notwithstanding anything herein to the contrary, all
sales, use, transfer and similar Taxes (the “Transfer Taxes”) imposed on the
sale and purchase of the Purchased Assets hereunder shall be paid one-half by
the Buyer and one-half by the Seller when due and payable, regardless of the
party on which such Transfer Taxes are imposed pursuant to applicable Law. The
party that is responsible, pursuant to applicable Law, for preparing and filing
Tax Returns with respect to the Transfer Taxes shall timely prepare and file the
Tax Returns required with respect to the Transfer Taxes, and timely remit any
Transfer Taxes due and payable, subject to the obligations of the other party to
pay one-half of such Transfer Taxes. The other party shall cooperate with the
party preparing such Tax Returns to obtain and provide to the party preparing
and filing such Tax Returns any available resale or exemption certificates. Each
party, acting in a reasonable manner, shall have the right to review and approve
the Tax Returns relating to the Transfer Taxes before the filing of such Tax
Returns. Neither Seller nor LOL shall have any liability to Buyer or Saputo
pursuant to the indemnity obligations contained in Section 13.1 for any failure
of the representation contained in the last sentence of Section 4.21(b) to be
correct.
     (e) Payroll Tax. The Parties agree that, with respect to Buyer’s Employees,
they respectively meet the definition of “predecessor” and “successor” as those
terms are used in Revenue Procedure 2004-53. For purposes of reporting employee
remuneration to the Internal Revenue Service on Forms W-2 and W-3 for the
calendar year in which the Closing Date occurs, the parties shall utilize the
“Standard Procedure” described in Section 4 of Revenue Procedure 2004-53. The
parties agree that, for purposes of reporting employee remuneration for Federal
Insurance Contributions Act (“FICA”) purposes for the calendar year within which
the Closing Date occurs, Seller meets the definition of “predecessor” and Buyer
meets the definition of “successor” as defined in Code Section 3121(a)(1).
Seller shall supply Buyer, with respect to all Buyer’s Employees, all cumulative
year-to-date payroll information as of the Closing Date reasonably required by
Buyer to determine FICA tax liability with respect to Buyer’s Employees for the
year in which the Closing occurs. Each party shall cooperate in good faith to
adopt similar procedures under applicable state, municipal, county, local,
foreign or other Laws.
     (f) Clearance Certificates. Seller and Buyer shall request such clearance
letters or certificates from such tax authorities as Buyer shall reasonably
request in order for Buyer to avoid successor liability for Seller’s Taxes, and
shall cooperate to the extent reasonably required in resolving any issues
arising therefrom.
     (1) Without limiting the foregoing, at least sixty (60) days prior to the
Closing, Buyer shall request a Certificate of Sales and Use Tax Clearance from
the California State Board of Equalization (“SBE”) to determine its withholding
obligations, if any, under section 6811 of the California Revenue and Tax Code.
     (2) In addition, Seller and Buyer shall request a Certificate of Release of
Buyer (Form DE 2220) from the California Employment Development Department
(“EDD”).

- 28 -



--------------------------------------------------------------------------------



 



     7.5 Confidentiality.
     (a) General Confidential Information. Seller has agreed to sell all of its
Confidential Information to Buyer pursuant to the terms of this Agreement and,
for a period of five years following the Effective Time, none of Seller, LOL or
their Affiliates shall have any right to disclose or publish any of the
Confidential Information (except as may be required by the terms of this
Agreement or by Law). Seller and LOL shall not and shall cause their Affiliates
not to disclose, publish or make use of Confidential Information without the
prior written consent of Buyer (except as may be required by the terms of this
Agreement or by Law). The foregoing obligations of confidentiality will not
apply to any Confidential Information that is now or subsequently becomes
generally publicly known, other than as a direct or indirect result of the
breach of this Agreement by Seller or LOL.
     (b) Trade Secrets. Seller has agreed to sell its Trade Secrets to Buyer
pursuant to the terms of this Agreement and, after the Effective Time, none of
Seller, LOL or their Affiliates shall have any right to disclose, publish or
make use of any of the Trade Secrets (except as may be required by the terms of
this Agreement or by Law). Each of Seller and LOL shall hold and shall cause
their Affiliates to hold in strictest confidence at all times after the date
hereof all Trade Secrets (as long as such information remains a Trade Secret),
and shall not disclose, publish or make use of Trade Secrets (as long as such
information remains a Trade Secret) at any time after the date hereof, without
the prior written consent of Buyer (except as may be required by the terms of
this Agreement or by Law). Nothing in this Agreement shall diminish the rights
of Buyer regarding the protection of Trade Secrets and other intellectual
property pursuant to applicable Law. The foregoing obligations will not apply to
any Trade Secrets that are now or subsequently become generally publicly known,
other than as a direct or indirect result of the breach of this Agreement by
Seller or LOL.
     7.6 Payments Received. After the Closing, Seller and Buyer shall hold and
promptly transfer and deliver to the other, from time to time as and when
received by them, any cash, checks with appropriate endorsements (using their
best efforts not to convert the checks into cash), or other property that they
may receive on or after the Closing which property belongs to the other Party,
including any insurance proceeds, and shall account to the other for all of the
receipts. The Trade Receivables of the Business arising prior to the Effective
Time remain the property of Seller. Seller shall have the sole and exclusive
right to enforce payment of the Trade Receivables of the Business arising prior
to the Effective Time, to send out bills or statements therefor and to make
downward adjustments thereto. Buyer agrees to reasonably cooperate with Seller
in the collection of any Trade Receivables of the Business arising prior to the
Effective Time. Buyer hereby agrees to deliver to Seller or its assignee, within
three (3) Business Days after its receipt, any checks made payable to Seller (if
properly payable to Seller) and all monies delivered to Buyer representing
payment on any Trade Receivables of the Business arising prior to the Effective
Time. Payments received will be applied as designated by customer, provided,
however, Buyer shall not instruct any customer owing amounts representing Trade
Receivables arising both prior to and after the Effective Time, to designate any
payment as applying to Trade Receivables arising after the Effective Time in
preference to Trade Receivables arising prior to the Effective Time.
     7.7 Satisfaction of Conditions. Without limiting the generality or effect
of any provision of Articles Article 8 and Article 9, prior to the Closing, each
of the Parties shall use their respective commercially reasonable efforts with
due diligence and in good faith to satisfy promptly all conditions required
hereby to be satisfied by the Party in order to expedite the consummation of the
Contemplated Transactions.

- 29 -



--------------------------------------------------------------------------------



 



     7.8 Change of Name. On the Closing Date, Seller shall execute and file the
proper documents to change its name so that it is not confusingly similar to the
name of Seller.
     7.9 HSR Act. Each of Seller and Buyer and, if applicable, Saputo and LOL,
shall file as promptly as practicable, but in no event later than ten
(10) Business Days following the date of execution hereof, any notification and
report forms required for the Contemplated Transactions pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and will promptly file or cause to be filed any supplemental information
requested under the HSR Act. Seller, Buyer, Saputo and LOL shall furnish to the
other such necessary information and reasonable assistance as the other may
request in connection with its preparation of any filing or submission which is
necessary under the HSR Act. Seller, LOL, Saputo and Buyer shall keep each other
apprised of the status of any communications with, and inquiries or requests for
additional information from the Federal Trade Commission, the United States
Department of Justice or any other Governmental Authority. Saputo and Buyer each
shall bear the costs and expenses for all filings under the HSR Act; provided,
however, that Seller and Buyer will split the cost of all filing fees required
to be paid under the HSR Act. Nothing in this Agreement shall require that Buyer
divest, sell, dispose of or hold separate, or agree to the divestiture of, sale
of, disposal of or holding separate of any of its, its affiliates or the
Business’ assets, product lines, businesses or properties. Further, nothing in
this Agreement shall require that Buyer enter into a consent decree or assume
any obligations, except for obligations explicitly agreed to in the Agreement
and Ancillary Agreements, with respect to the ongoing operations of Buyer, its
affiliates or the Business.
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER
     The obligations of Buyer to consummate the Contemplated Transactions are
subject to the satisfaction or waiver by Buyer of the conditions precedent in
this Article 8 on or before the Closing Date or as otherwise required in this
Agreement.
     8.1 Accuracy of Representations and Warranties. The representations and
warranties of Seller and LOL contained in this Agreement and in any certificate
or other writing delivered by Seller or LOL pursuant to this Agreement or the
Ancillary Agreements shall be true, accurate and correct as of the date of this
Agreement and as of the Closing Date, as if made at and as of the date (unless
any representation or warranty refers specifically to a specified date, in which
case the representation or warranty shall be true, accurate and correct on and
as of the specified date) in all material respects unless such representation is
qualified by the word “material” in which case such responsibility or warranty
shall be true in all respects. The Buyer shall have received a certificate
signed by an executive officer of Seller and LOL to the foregoing effect.
     8.2 Compliance with Agreements and Covenants. Seller and LOL shall have
performed and complied in all material respects with all covenants, obligations
and agreements contained in this Agreement to be performed and complied with by
it on or prior to the Closing Date or any other date specified in this
Agreement.
     8.3 No Injunctions. There shall not be in effect any temporary restraining
order, preliminary injunction, injunction or other pending or threatened action
by any third party or any order of any court or Governmental Authority
restraining or prohibiting the Closing of the Contemplated Transactions.
     8.4 No Material Adverse Effect. There shall not have occurred any event,
circumstance, change or effect that has had, or could reasonably be expected to
result in, a Material Adverse Effect to the Business or on or to the Purchased
Assets.

- 30 -



--------------------------------------------------------------------------------



 



     8.5 Ancillary Agreements. The following agreements shall be delivered fully
executed by each party thereto (collectively, the “Ancillary Agreements”):
     (a) Non-Competition Agreement in substantially the form attached to this
Agreement as Exhibit A;
     (b) Product Off-Take Agreement (Denmark) in substantially the form attached
to this Agreement as Exhibit B;
     (c) Milk Supply Agreement in substantially the form attached to this
Agreement as Exhibit C;
     (d) Cheese Purchase Agreement in substantially the form attached to this
Agreement as Exhibit D;
     (e) Stirred Curd Agreement in substantially the form attached to this
Agreement as Exhibit E;
     (f) Whey Supply Agreement in substantially the form attached to this
Agreement as Exhibit F;
     (g) Cream Supply Agreement in substantially the form attached to this
Agreement as Exhibit G;
     (h) Cheese Production Agreement in substantially the form attached to this
Agreement as Exhibit H;
     (i) Permeate Supply Agreement in substantially the form attached to this
Agreement as Exhibit I;
     (j) Bill of Sale in substantially the form attached to this Agreement as
Exhibit J;
     (k) Assignment and Assumption Agreement in substantially the form attached
to this Agreement as Exhibit K;
     (l) Grant Deed for each parcel of Owned Real Estate in substantially the
form attached to this Agreement as Exhibit L;
     (m) Cheese By-product Services Agreement in substantially the form attached
to this Agreement as Exhibit M;
     (n) Transition Services Agreement in a form acceptable to Buyer and LOL,
acting reasonably.
     8.6 HSR Act. All filings required under the HSR Act shall have been made,
and the waiting period required thereby shall have expired or terminated.
     8.7 Actions and Corporate Proceedings. All corporate proceedings and
actions of the Seller and LOL necessary to the Closing of the Contemplated
Transactions in form and substance reasonably acceptable to Buyer shall have
been completed and performed.

- 31 -



--------------------------------------------------------------------------------



 



     8.8 Consents. Each of the consents to assign the Contracts listed on
Schedule 8.8 (the “Material Consents”) to Buyer in form and substance reasonably
acceptable to Buyer shall have been obtained and shall be in full force and
effect.
     8.9 Deliveries by Seller. At or prior to the Closing, Seller shall deliver
to Buyer the following, each dated the Closing Date and duly executed:
     (a) Real and Personal Property. One or more assignment and assumption
agreements, without warranty (other than the grant deeds conveyed with respect
to the Owned Real Property), for the Purchased Contracts, bills of sale and
other conveyance documents (collectively, the “Conveyance Document”) with
respect to tangible personal property included in the Purchased Assets in forms
acceptable to Buyer and Seller; such affidavits, certificates, agreements or
evidence of authority or other instruments required by the Title Company to
issue the Title Policy;
     (b) Possession of Assets. Possession of the Purchased Assets, including,
without limitation, all Purchased Contracts;
     (c) Vehicle Certificates. Certificates of title for all owned vehicles
included in the Purchased Assets, duly endorsed for transfer to the Buyer;
     (d) Transfer Instruments. Other instruments of transfer reasonably
requested by Buyer at least five (5) Business Days prior to the Closing Date to
evidence the transfer of the Purchased Assets to Buyer and consummation of the
Contemplated Transactions;
     (e) Conditions Precedent Certificate. A certificate, dated the Closing
Date, of Seller and LOL, certifying as to the compliance by Seller and LOL with
Sections 8.1 and 8.2;
     (f) Authorization Certificate. A certificate, dated the Closing Date, of
Seller and LOL certifying that all necessary actions have been taken by Seller
and LOL to approve and authorize this Agreement and the Ancillary Agreements to
which Seller or LOL is a party and the consummation by Seller and LOL of the
Contemplated Transactions (together with an incumbency and signature certificate
regarding the officer or member signing on behalf of Seller and LOL);
     (g) Non-Foreign Person Certificate. A certificate, in the form prescribed
by Treasury regulations under Section 1445 of the Code, that Seller is not a
foreign Person within the meaning of Section 1445 of the Code;
     (h) Certificate of Good Standing. Certificates of Good Standing for Seller
in each state where Owned Real Property is located;
     (i) Releases and Satisfactions. Releases and satisfactions of the deeds of
trust, financing statements and Encumbrances listed on Schedule 8.9(0)(i);
     (j) Employee List. A list showing the changes through a date no more than
five (5) Business Days prior to Closing Date to the listing of Company Employees
pursuant to Schedule 4.16(a) and Schedule 4.16(d); and
     (k) Legal Opinion. A legal opinion of Seller’s and LOL’s counsel in the
form attached hereto as Exhibit N.

- 32 -



--------------------------------------------------------------------------------



 



     8.10 Emission Reduction Credits. Ownership of all Emission Reduction
Credits shall be effectively transferred to Buyer as of the Closing.
     8.11 Title Insurance. Buyer shall have obtained a standard ALTA Form 2006
owner’s policy of title insurance (or, in final form, irrevocably “marked up”
title insurance binder equivalent to the title insurance policy) (“Title
Policy”), in the full amount of the Purchase Price allocated to Owned Real
Property, insuring good and marketable title to the Owned Real Property
(expressly including all easements and other appurtenances thereto), subject
only to Permitted Encumbrances (but with all standard exceptions deleted), and
including such endorsements available in California and as Buyer may reasonably
request, including without limitation (i) zoning 3.1 endorsement, (ii) owner’s
comprehensive endorsement insuring over violations of title covenants,
conditions and restrictions and insuring surface rights against any reserved
mineral interests, (iii) access endorsement, (iv) “same as” survey endorsement,
(v) location endorsement, and (vi) contiguity endorsement.
     8.12 Estoppel Certificates. Estoppel certificates, in the form attached to
Schedule 8.12, executed by each party other than Seller under the leases for
Leased Real Property listed on Schedule 8.12 shall be delivered to Buyer not
less two (2) Business Days prior to Closing.
     8.13 Bond Obligation Satisfaction. Seller shall have satisfied, to Buyer’s
reasonable satisfaction, all obligations pursuant to the tax exempt bonds in the
amount of US$10,000,000 as issued by the California Pollution Control Financing
Authority.
ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER AND LOL
     The obligations of Seller and LOL to consummate the Contemplated
Transactions are subject to the satisfaction or waiver by Seller and LOL of the
following conditions precedent in this Article 9 on or before the Closing Date
or as otherwise required in this Agreement.
     9.1 Accuracy of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement and in any certificate or other
writing delivered by Buyer pursuant to this Agreement or the Ancillary
Agreements shall be true, accurate and correct as of the date of this Agreement
and as of the Closing Date, as if made at and as of the date (unless any
representation or warranty refers specifically to a specified date, in which
case the representation or warranty shall be true, accurate and correct on and
as of the specified date) in all material respects. Seller shall have received a
certificate signed by an executive officer of Buyer to the foregoing effect.
     9.2 Compliance with Agreements and Covenants. Buyer shall have performed
and complied with in all material respects all the covenants, obligations and
agreements contained in this Agreement to be performed and complied with by it
on or prior to the Closing Date or any other date specified in this Agreement.
     9.3 No Injunctions. There shall not be in effect any temporary restraining
order, preliminary injunction, injunction or other pending or threatened action
by any Third Party or any order of any court or Governmental Authority
restraining or prohibiting the Closing of the Contemplated Transactions.
     9.4 Deliveries by Buyer. At the Closing, Buyer shall make the payment
described in Article 3 and shall deliver to Seller the following, each dated the
Closing Date:

- 33 -



--------------------------------------------------------------------------------



 



     (a) Legal Opinion. A legal opinion of Buyer’s counsel in the form attached
hereto as Exhibit O;
     (b) Assignment and Assumption Agreements. One or more assignment and
assumption agreements under which the Purchased Contracts and Permits are
assigned to Buyer and Buyer agrees to comply with Seller’s obligations under the
Purchased Contracts and Permits pursuant to the terms of Section 2.4;
     (c) Conditions Precedent Certificate. A certificate, dated the Closing
Date, of Buyer, certifying as to compliance by Buyer with Sections 9.1 and 9.2;
     (d) Authorization Certificate. A certificate, dated the Closing Date, of
Buyer certifying that all necessary actions have been taken by Buyer to approve
and authorize this Agreement and the Ancillary Agreements to which Buyer is a
party and the consummation by Buyer of the Contemplated Transactions (together
with an incumbency and signature certificate regarding the officer(s), partners
or members signing on behalf of Buyer); and
     (e) Ancillary Agreements. The Ancillary Agreements, fully executed.
     9.5 HSR Act. All filings required under the HSR Act shall have been made,
and the waiting period required shall have expired or terminated.
ARTICLE 10
EMPLOYEES AND BENEFIT PLANS
     10.1 General. Seller and, as applicable, LOL, shall terminate all of the
Seller’s employees and the individuals listed on Schedule 10.1, except the
Absent Employees, effective as of the Effective Time. As of a time immediately
following the Effective Time, Buyer shall offer employment to all of the
Seller’s employees and the individuals listed on Schedule 10.1, except the
Absent Employees. Buyer shall hire all of Seller’s employees and the individuals
listed on Schedule 10.1, except the Absent Employees, who accept its offer of
employment and report to work for Buyer on a timely basis (the “Buyer’s
Employees”). Seller makes no representation as to whether employees will accept
employment with Buyer. For the one (1) year period ending on the first
anniversary of the Effective Time (the “Continuation Period”), Buyer shall
provide a compensation and benefits package that contains, in the aggregate,
substantially the same terms and conditions in respect of each employee as the
compensation and benefits package provided to such employees by Seller or LOL,
as applicable, with the exception that Buyer will not offer any defined benefit
plans or any post-retirement health benefits other than as required by COBRA or
applicable law.
     10.2 Absent Employees. When any Absent Employee is physically and/or
mentally able to return to work and, if applicable, has received a doctor’s
clearance to return to work, at that time such Absent Employee shall be deemed a
Company Employee for purposes of this Section 10.2 and Seller or LOL shall
terminate such Absent Employee and Buyer shall immediately offer employment to
such Absent Employee under the same conditions as provided above; provided,
however, that any Absent Employee who has not returned to work within one
(1) year of the Effective Time shall cease to be an Absent Employee eligible to
become a Buyer’s Employee unless otherwise agreed by Buyer. Buyer shall hire
such Absent Employee if he or she accepts Buyer’s offer of employment and
reports to work for Buyer on a timely basis in which event such employee (as of
the date of such hire, the “Return to Work Time”) shall be deemed a “Buyer’s
Employee” for purposes of this Agreement. Buyer shall comply with all applicable
Laws regarding non-discrimination in making its decisions about making offers of

- 34 -



--------------------------------------------------------------------------------



 



employment to Absent Employees and the employees listed on Schedule 10.1,
including, without limitation, requirements for reasonable accommodation of
employees on disability leave.
     10.3 Seller’s Plans. Seller and LOL shall retain responsibility for all of
Seller’s, LOL’s and their Affiliates’ employee compensation and benefit
arrangements. Buyer’s Employees shall become fully vested in the qualified
retirement plans (including, but not limited to defined contribution and defined
benefit plans) of Seller and/or LOL in which the Buyer’s Employees participated
immediately prior to Closing. Notwithstanding the foregoing, no employee listed
on Schedule 10.1 shall become vested in either the Land O’ Lakes Employee
Retirement Plan or the Land O’ Lakes Cooperative Value Incentive Program. With
respect to any such plan that requires employment as of the end of the year or
some other date in order for an otherwise accrued benefit to be earned, Seller
and LOL shall provide Buyer’s Employees a pro rata benefit based on the period
elapsed through the Effective Time or Return to Work Time, as the case may be.
Notwithstanding the foregoing, at Closing or the Return to Work Time, as the
case may be, Seller and LOL shall transfer to Buyer funds equivalent to the
value of accrued vacation and/or sick time attributable to Buyer’s Employees and
Buyer agrees to credit each of the Buyer’s Employees with the vacation and/or
sick time balances in accordance with Buyer’s customary practice or policy. As
an example and not by way of limitation, Seller, LOL and their Affiliates shall
be responsible for all health and accident claims and expenses (i) with respect
to services provided to a Company Employee prior to the Effective Time or the
Return to Work Time, as the case may be, (ii) with respect to a Company Employee
who does not elect to become a Buyer’s Employee at the Effective Time or the
Return to Work Time, as the case may be, (iii) with respect to any person
covered by Seller’s arrangement who is not a Buyer’s Employee or a spouse or a
dependent thereof as defined in Buyer’s plan, and (iv) with respect to
disability benefits for Company Employees for any disability event occurring on
or before the Effective Time.
     10.4 Buyer’s Plans. Buyer shall be responsible for any and all liabilities,
obligations and claims of any kind arising out of its employment (or termination
of employment, whether actual or constructive) of Buyer’s Employees and other
employees whom Buyer hires after the Effective Time, including, without
limitation, any severance, termination pay, or similar obligations with respect
to Buyer’s Employees whom it terminates after the Effective Time. Buyer shall
cause the continuous periods of service with Seller or LOL, as applicable,
immediately prior to the Effective Time or Return to Work Time, as the case may
be, to count for purposes of eligibility to participate, vesting, and, solely
with respect to vacation and severance benefits, benefit accrual in any of
Buyer’s plans in which the Buyer’s Employees are eligible to participate after
the Effective Time, to the extent that such service was recognized for that
purpose under the analogous plan of Seller or LOL, as applicable; provided
,however, that the foregoing shall not apply to the extent it would result in
duplication of benefits. As an example and not by way of limitation, Buyer and
its Affiliates shall be responsible for all health and accident claims and
expenses (i)with respect to services provided to a Buyer’s Employee subsequent
to the Effective Time or the Return to Work Time, as the case may be, or
(ii) with respect to disability benefits for Buyer’s Employees for any
disability event occurring subsequent to the Effective Time.
ARTICLE 11
CLOSING
     The Closing shall take place on the later of April 2, 2007 and such date
which is three (3) Business Days following satisfaction of the conditions set
forth in Article 8 and Article 9, at the offices of Dorsey & Whitney LLP in
Minneapolis, Minnesota, at or about 9:00 a.m. Central Standard Time. The parties
agree that time is of the essence. The date on which the Closing occurs is
referred to in this Agreement as the “Closing Date.” The Closing shall be
effective as of the Effective Time.

- 35 -



--------------------------------------------------------------------------------



 



     (d) Any Losses arising from any misrepresentation or breach of a warranty
contained in Article 4 or from any misrepresentation in or omission from any
certificate furnished to Buyer under Article 8;
     (e) Any Losses arising from any breach of covenant or of any agreement on
the part of the Seller or LOL set forth in this Agreement including, without
limitation, amounts payable pursuant to Section 3.2 or Section 3.3;
     (f) Any Losses arising from operations or conduct of the Business or
ownership or use of the Purchased Assets at any time prior to Closing, or any
incident, occurrence, condition or claim existing, arising or accruing prior to
Closing and relating to operation of the Business or Seller’s, GVDP’s or LOL’s
ownership or use of the Purchased Assets, other than any liability or obligation
of Seller expressly assumed by Buyer pursuant to this Agreement;
     (g) Any and all Losses resulting from Seller’s or LOL’s failure to comply
with any “bulk sales,” “bulk transfer” or similar Laws: and
     (h) Any liability for Taxes of or against Seller or GVDP for all Tax
periods ending on or prior to the Closing Date and for that portion of all Tax
periods that include the Closing Date up to and including the Closing Date.
13.2 Limitations upon Seller’s and LOL’s Indemnification Obligations.
     (a) Time. The indemnification obligations set forth in Section 13.1 shall
survive the Closing Date for the following periods of time:
     (1) Five (5) years for Sections 13.1(b), 13.1(c), and Section 2.5(a)(10);
     (2) The expiration of the period of time prescribed by the applicable
statutes of limitation for Section 13.1(g), Section 13.1(h), and matters related
to Taxes as set forth in Section 4.21 and Section 7.4;
     (3) Forever in the case of fraud, matters relating to those obligations
listed in Sections 2.5(a)(1), 2.5(a)(3), 2.5(a)(7) and 2.5(a)(ll) or breaches of
any of the representations or warranties set forth in Sections 4.1, 4.2, 4.3 and
the first sentence of Section 4.8(a) and the second sentence of Section 4.8(b);
     (4) The date that is thirty (30) days following the expiration of a
covenant or an agreement on the part of the Seller or LOL contained in Article 7
or Article 14 of this Agreement which, pursuant to the terms of such covenant or
agreement, obligates Seller or LOL for a period longer than eighteen months
following the Closing Date; and
     (5) Eighteen (18) months for all other matters.
Notwithstanding any other provision in this Agreement, any claim first asserted
by giving a Notice of Claim on or before the expiration of the applicable period
provided in this Article 13 shall neither be abated nor barred.
     (b) Indemnification Cap.

- 37 -



--------------------------------------------------------------------------------



 



     (1) Generally. The maximum total indemnification obligation under
Section 13.1 shall not exceed US$35,000,000.
     (2) Exceptions. The provisions of Section 13.2(b)(1) shall not apply to any
indemnification claims made by Buyer arising from or related to the items
described in Sections 2.5(a)(1), 2.5(a)(3), 2.5(a)(7), 2.5(a)(ll), 13.1(g),
13.1(h),or breaches of any of the representations or warranties set forth in
Sections 4.1, 4.2, 4.3, 4.21 and the first sentence of Section 4.8(a) and the
second sentence of Section 4.8(b) or any Losses arising from fraud.
     (c) Indemnification Basket.
     (1) Generally. In general, Buyer shall not be entitled to indemnification
under Section 13.1 unless the amount of all Losses exceeds US$1,500,000 in the
aggregate for all claims for which indemnity is sought hereunder, in which case
Seller and LOL shall jointly and severally indemnify Buyer for all such Losses
in excess of US$1,500,000.
     (2) Exceptions. The provisions of Article 13.2(c)(1) shall not apply to any
indemnification claims made by Buyer arising from or related to
Sections 13.1(e), 13.1(g) and 13.1(h), the items described in
Sections 2.5(a)(1), 2.5(a)(2), 2.5(a)(3), 2.5(a)(6), 2.5(a)(7) and 2.5(a)(11) or
breaches of any of the representations or warranties set forth in Sections 4.1,
4.2, 4.3 and the first sentence of Section 4.8(a) and the second sentence of
Section 4.8(b), or any Losses arising from fraud.
     (d) Assumed Obligation. Buyer shall not be entitled to indemnification
under Article 13 for any Losses resulting from Buyer’s failure to pay, perform
or discharge any Assumed Obligation.
     13.3 Indemnification by Buyer and Saputo. Buyer and Saputo, jointly and
severally, shall indemnify and hold each of Seller, LOL and each of their
Affiliates, officers, directors and employees harmless against and in respect
of:
     (a) Any Losses arising from any misrepresentation or breach of a warranty
contained in Article 5 or from any misrepresentation in or omission from any
certificate any certificate furnished by Buyer under Article 9;
     (b) Any Losses arising from any breach of covenant or of any agreement on
the part of Buyer set forth in this Agreement, including, without limitation,
the failure to pay and perform when due any Assumed Obligation and amounts
payable pursuant to Section 3.2; and
     (c) Any Losses (other than Losses arising from an Environmental Condition)
arising from Buyer’s ownership or use of the Purchased Assets or Buyer’s
operation of the Business after the Effective Time, including without
limitation:
          (1) any Losses for Taxes arising from or incurred in connection with
Buyer’s operation of the Business after the Effective Time;
          (2) any Losses arising from or incurred in connection with Buyer’s
employment of the Company Employees after the Effective Time; and

- 38 -



--------------------------------------------------------------------------------



 



          (3) any Losses under the WARN Act arising from or incurred in
connection with Buyer’s operation of the Business after the Effective Time.
     13.4 Procedure.
     (a) Notice of Claims. Buyer agrees to give Seller notice of any and all
claims asserted against Buyer for which indemnification is sought under this
Section 13.4 (the “Notice of Claiml”). The Notice of Claim shall be given within
fifteen (15) days after receipt of written notice of such claim by Buyer.
Failure to give the Notice of Claim shall not abrogate or diminish the
obligations under this Section 13.4 if Seller or LOL has or receives knowledge
of the existence of any such claim by any other means such that failure to
receive a Notice of Claim does not prejudice Seller’s ability to defend such
claim. If Seller shall object to such Notice of Claim, Seller shall deliver a
notice of objection (the “Notice of Objection”) to Buyer within fifteen
(15) days after Buyer’s delivery of the Notice of Claim. If the Notice of
Objection shall not have been so delivered within such period of fifteen
(15) days, Seller shall be conclusively deemed to have acknowledged the
correctness of the claim or claims specified in the Notice of Claim for the full
amount thereof, and the Seller shall promptly pay the Losses set forth in the
Notice of Claim to Buyer in immediately available funds. If Seller shall object
to a claim or claims set forth in any Notice of Claim within fifteen (15) days
of Buyer’s delivery of the Notice of Claim, and if such claim or claims shall
not have been resolved within fifteen (15) days from the date of delivery of the
Notice of Objection, then Buyer may take such actions at Law as it deems
necessary.
     (b) Defense of Claim. In any third-party litigation, administrative
proceeding, negotiation or arbitration for which indemnification is sought under
this Section 13.4, which, if successful, might result in an obligation for
Seller or LOL to pay Losses, Seller may, at the cost and expense of Seller,
select legal counsel (reasonably acceptable to Buyer) to assume the primary
defense of such litigation, proceedings, negotiations and arbitration, but only
if, and so long as, (i) Seller diligently pursues such claim and (ii) in the
case that any such third-party litigation, administrative proceeding,
negotiation or arbitration may result in any adverse consequences to Buyer other
than the payment of money damages, Seller and its counsel proceed according to
Buyer’s reasonable requirements regarding defense and/or settlement of such
litigation, proceeding, negotiation or arbitration. If Seller shall, within a
reasonable time after notice, fail or is unable to assume the primary defense,
Buyer shall have the right, but not the obligation, to undertake the defense of
and to compromise or settle the claim or other matter on behalf, for the
account, and at the risk of the Seller. If the Seller assumes the defense of any
third-party litigation, administrative proceeding, negotiation or arbitration,
Seller shall not effect any compromise or settlement of such third-party action
which may result in any adverse consequence to Buyer other than the payment of
money damages unless Seller proceeds according to Buyer’s reasonable
requirements or with Buyer’s prior written consent, and Buyer shall have no
liability with respect to any compromise or settlement effected otherwise.
     (c) Notice and Defense of Claims by the Seller. The provisions of (a) and
(b) above shall apply to claims against Buyer as if the references to Buyer, on
the one hand, and Seller, on the other hand, were reversed.
     13.5 Payment. Subject to the provisions of this Article 13, the
indemnifying party shall promptly pay and/or reimburse the indemnified party for
any amounts due hereunder.
     13.6 Sole Remedy.

- 39 -



--------------------------------------------------------------------------------



 



     (a) In the event that, at any time before the eighteen-month anniversary of
the Closing Date, the Buyer is unable to operate the Plant (as such term is
defined in the Milk Supply Agreement) at a capacity consistent with Seller’s
operation of the Plant prior to the Closing Date (“Normal Capacity”) and such
inability to operate the Plant at Normal Capacity is directly related to
Seller’s misrepresentation or breach of the representation contained in the
third sentence of Section 4.8(a), LOL shall agree to temporarily reduce the
Daily Minimum Requirement (as such term is defined in the Milk Supply Agreement)
by an amount determined according to the following formula:
R = DMR*(.15*Y)
where
R = the reduction in the Daily Minimum Requirement,
DMR = equals the Daily Minimum Requirement immediately prior to the time of the
period of Plant inoperability,
Y = the proportion that Plant capacity attributable to the inoperable portion of
the Plant bears to the entire capacity of the Plant.
In no event shall any reduction in the Daily Minimum Requirement pursuant to
this Section 13.6(a) exceed 15% of the then-applicable Daily Minimum
Requirement. LOL shall have no obligation to reduce the Daily Minimum pursuant
to this Section 13.6(a) unless Buyer and Saputo use their best efforts to fully
mitigate any inability to operate the Plant at Normal Capacity. Any reduction in
the Daily Minimum Requirement pursuant to this Section 13.6(a) shall only apply
only until such time as the Plant becomes operable at Normal Capacity and any
reduction in the Daily Minimum Requirement shall be adjusted to reflect any
incremental return to Normal Capacity. In no event will any reduction in the
Daily Minimum Requirement apply beyond the eighteen-month anniversary of the
Closing Date.
     (b) With the exception of fraud, or unless another remedy is specifically
provided for elsewhere in this Agreement (including as provided in
Section 13.6(a)), Buyer, Seller and LOL each agree that the indemnification
obligations set forth in this Article 13 constitute the sole and exclusive
remedy with respect to any and all claims relating to the subject matter of this
Agreement. Neither Party shall be liable to the other for incidental, special,
punitive, exemplary or consequential damages including, but not limited to, loss
of profits or revenue, interference with business operations, loss of lenders,
buyers, diminution in value of the Purchased Assets.
     13.7 No Third Party Beneficiary Claims. This Article 13 regarding
Indemnification is not intended to create, and does not create, any third party
beneficiary or similar rights in any third party.
     13.8 Not Applicable to Fraud or Ancillary Agreements. Notwithstanding
anything to the contrary contained in this Agreement, the indemnification
limitations set forth in this Article 13 shall not apply to any instance of
fraud or for any claims solely arising out of or connected solely with any of
the Ancillary Agreements.
     13.9 Adjustment to Purchase Price for Actual Current Transferred Assets.
The determination of the liability of Buyer and/or Saputo, on the one hand, and
Seller and/or LOL, on the other hand, for any of the matters included in the
adjustment to the Purchase Price described in Section 3.2 shall be made
exclusively pursuant to the procedure for adjusting the Purchase Price described
in Section 3.2 and no

- 40 -



--------------------------------------------------------------------------------



 



Saputo Inc.
6869 Métropolitain Blvd. East
Montréal (Saint-Léonard), Québec
Canada H1P 1X8
Attention: Legal Affairs
or to such other individual or address or facsimile number as a Party may
designate for itself by notice given under this Section.
     14.7 Waivers. The failure of a Party at any time or times to require
performance of any provision shall in no manner affect its right at a later time
to enforce the same. No waiver by a party of any condition or of any breach of
any term, covenant, representation or warranty contained in this Agreement shall
be effective unless in writing, and no waiver in any one or more instances shall
be deemed to be a further or continuing waiver of any condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.
     14.8 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective permitted successors
and assigns, provided, however, that neither this Agreement, nor any Ancillary
Agreements (except as may be expressly provided otherwise in any Ancillary
Agreement) nor any right or obligation under this Agreement may be assigned by
any Party without the prior written consent of the other Parties except that any
Party may assign any of its rights under this Agreement or any Ancillary
Agreement to one or more of its Affiliates; provided that no assignment shall
relieve a Party from its obligations under this Agreement or any Ancillary
Agreement.
     14.9 Publicity. No public announcement or other publicity regarding the
transactions referred to in this Agreement shall be made by Buyer, Seller or LOL
or any of their respective officers, directors, employees, representatives or
agents, without the prior written agreement of the other Party, unless the
announcement or disclosure is required by any Governmental Authority or Law, and
even then advance notice shall be given to the other Party. To the extent
possible, any announcement shall be agreed to by the Parties as to form,
content, timing and manner of distribution or publication. Nothing in this
Section 14.9 shall prevent the Parties from discussing the transactions with the
Ratings Agencies or those persons whose consent, approval, agreement or opinion,
as the case may be, is required for consummation of the transactions. The
Parties shall exercise all reasonable efforts to assure that such persons keep
confidential any information relating to this Agreement or any agreement,
document or instrument contemplated in this Agreement.
     14.10 Further Assurances. Seller, LOL and Buyer agree to cooperate fully
with each other in connection with obtaining the satisfaction of the conditions
set forth in Article 8 and Article 9. Seller and Buyer agree to execute and
deliver other documents, certificates, agreements and other writings and to take
other actions as may be reasonable, necessary or desirable in order to
consummate or implement expeditiously the Contemplated Transactions and any
agreement, document or instrument contemplated in this Agreement. Without
limiting the foregoing, Seller and LOL agree to execute and deliver such
documents and take such other actions as may be reasonably necessary to complete
the dissolution of GVDP in California.
     14.11 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

- 42 -



--------------------------------------------------------------------------------



 



     14.12 Entire Understanding. This Agreement, the Confidentiality Agreement,
and the Ancillary Agreements set forth the entire agreement and understanding of
the Parties with respect to the Contemplated Transactions and supersede any and
all prior agreements, arrangements and understandings among the Parties relating
to the subject matter.
     14.13 Governing Law; Jurisdiction; Waiver of Jury Trial.
     (a) Governing Law. This Agreement shall be construed and interpreted
according to the internal laws of the State of Delaware, excluding any choice of
law rules that may direct the application of the laws of another jurisdiction.
     (b) Jurisdiction; Service of Process. Any proceeding arising out of or
relating to this Agreement may be brought in the courts of the State of
Delaware, New Castle County, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Delaware, and each of the
parties to this Agreement submits to the jurisdiction of such court in any such
proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the proceeding shall
be heard and determined only in any such court and agrees not to bring any
proceeding arising out of or relating to this Agreement in any other court. The
parties agree that any of them may file a copy of this paragraph with any court
as written evidence of the knowing, voluntary and bargained agreement between
the parties irrevocably to waive any objections to venue or convenience of
forum. Process in any proceeding referred to in the first sentence of this
section may be served on any party anywhere in the world.
     (c) Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     14.14 No Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement confers any rights or remedies upon any Person that is not a
party or permitted assign of a Party to this Agreement.
     14.15 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same original instrument.

- 43 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed and delivered this Asset
Purchase and Sale Agreement as of the date first above written.

                      BUYER:       SELLER:    
 
                    SAPUTO CHEESE USA INC.       CHEESE & PROTEIN INTERNATIONAL
LLC    
 
                   
By: 
   
 
      By:   /s/ Peter S. Janzen
 
     Name:       Name: Peter S. Janzen     Title:       Title: Secretary    
 
                    SAPUTO:       LOL:    
 
                    In addition to the other rights and obligations set forth in
this Agreement, Saputo Inc. hereby unconditionally and irrevocably guarantees
all of the obligations of Buyer under this Agreement.       In addition to the
other rights and obligations set forth in this Agreement, Land O’Lakes, Inc.
hereby unconditionally and irrevocably guarantees all of the obligations of
Seller under this Agreement.    
 
                    SAPUTO INC.       LAND O’LAKES, INC.      
By: 
   
 
      By:   /s/ Lisa Deverell
 
     Name:       Name: Lisa Deverell     Title:       Title: Vice President
Strategic Planning    

      

 